 

EXHIBIT 10.3

PURCHASE AND SALE AGREEMENT

by and between

DESTA ONE PARTNERSHIP, LTD, a Texas limited partnership;
DESTA TWO PARTNERSHIP, LTD, a Texas limited partnership; and
DESTA FIVE PARTNERSHIP, LTD, a Texas limited partnership;

and

HARVARD PROPERTY TRUST, LLC

Effective Date:  May      , 2006

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE 1 - CERTAIN DEFINITIONS

 

1

 

 

 

ARTICLE 2 - SALE AND PURCHASE OF PROPERTY

 

6

 

 

 

ARTICLE 3 - PURCHASE PRICE

 

6

 

 

 

3.1

 

Earnest Money Deposit

 

6

 

 

3.1.1 Payment of Deposit.

 

6

 

 

3.1.2 Payment of Additional Deposit.

 

6

 

 

3.1.3 Applicable Terms; Failure to Make Deposit.

 

6

 

 

 

 

 

3.2

 

Cash at Closing.

 

7

 

 

 

 

 

ARTICLE 4 - TITLE MATTERS

 

7

 

 

 

4.1

 

Title Commitment and Survey.

 

7

 

 

 

 

 

4.2

 

Title Defects.

 

7

 

 

4.2.1 Buyer’s Objections to Title; Seller’s Obligations and Rights.

 

7

 

 

4.2.2 Discharge of Title Exceptions.

 

9

 

 

4.2.3 No New Exceptions.

 

9

 

 

 

 

 

4.3

 

Title Insurance.

 

9

 

 

 

 

 

4.4

 

Survey.

 

9

 

 

 

 

 

ARTICLE 5 - BUYER’S DUE DILIGENCE/CONDITION OF THE PROPERTY

 

10

 

 

 

5.1

 

Buyer’s Due Diligence.

 

10

 

 

5.1.1 Property Information.

 

10

 

 

5.1.2 Access to Property.

 

10

 

 

5.1.3 City of Austin Contact.

 

10

 

 

5.1.4 Tenant Estoppel Certificates.

 

10

 

 

5.1.5 Delivery of Buyer’s Due Diligence Reports.

 

11

 

 

 

 

 

5.2

 

As-Is, Where-Is, With All Faults Sale.

 

11

 

 

 

 

 

5.3

 

Termination of Agreement During Due Diligence Period.

 

12

 

 

 

 

 

5.4

 

Communication During Due Diligence Period.

 

12

 

 

 

 

 

ARTICLE 6 - ADJUSTMENTS AND PRORATIONS

 

12

 

 

 

6.1

 

Lease Rentals and Other Revenues.

 

12

 

 

6.1.1 Rents.

 

12

 

 

6.1.2 Other Revenues.

 

13

 

 

 

 

 

6.2

 

Lease Expenses.

 

13

 

 

 

 

 

6.3

 

Real Estate and Personal Property Taxes.

 

14

 

 

6.3.1 Proration of Ad Valorem Taxes.

 

14

 

 

6.3.2 Insufficient Information.

 

14

 

ii


--------------------------------------------------------------------------------




 

 

6.3.3 Special Assessments.

 

14

 

 

6.3.4 Personal Property Taxes.

 

14

 

 

6.3.5 Utilities.

 

14

 

 

 

 

 

6.4

 

Other Property Operating Expenses.

 

14

 

 

 

 

 

6.5

 

Closing Costs.

 

14

 

 

6.5.1 Costs To Be Paid By Buyer.

 

14

 

 

6.5.2 Costs To Be Paid By Seller.

 

15

 

 

 

 

 

6.6

 

Cash Security Deposits.

 

15

 

 

 

 

 

6.7

 

Apportionment Credit.

 

15

 

 

 

 

 

6.8

 

Seller Work to be Completed.

 

15

 

 

 

 

 

6.9

 

Delayed Adjustment; Delivery of Operating and Other Statements.

 

15

 

 

 

 

 

ARTICLE 7 - CLOSING

 

15

 

 

 

7.1

 

Closing Date.

 

15

 

 

 

 

 

7.2

 

Title Transfer and Payment of Purchase Price.

 

16

 

 

 

 

 

7.3

 

Seller’s Closing Deliveries.

 

16

 

 

7.3.1 Deed.

 

16

 

 

7.3.2 Bill of Sale.

 

16

 

 

7.3.3 Assignment of Tenant Leases.

 

16

 

 

7.3.4 Assignment of Intangible Property.

 

16

 

 

7.3.5 Notice to Tenants.

 

16

 

 

7.3.6 Non-Foreign Status Affidavit.

 

16

 

 

7.3.7 Evidence of Authority.

 

16

 

 

7.3.8 Letters of Credit as Tenant Security Deposits.

 

17

 

 

7.3.9 Keys and Original Documents.

 

17

 

 

7.3.10 Memorandum of Agreement.

 

17

 

 

7.3.11 Estimated Closing Statement.

 

17

 

 

7.3.12 Updated Rent Roll.

 

17

 

 

7.3.13 Other Documents.

 

17

 

 

 

 

 

7.4

 

Buyer’s Closing Deliveries.

 

18

 

 

7.4.1 Purchase Price.

 

18

 

 

7.4.2 Assignment of Leases.

 

18

 

 

7.4.3 Assignments of Intangible Property.

 

18

 

 

7.4.4 Memorandum of Agreement.

 

18

 

 

7.4.5 Evidence of Authority.

 

18

 

 

7.4.6 Estimated Closing Statement.

 

18

 

 

7.4.7 Other Documents.

 

18

 

 

 

 

 

ARTICLE 8 - CONDITIONS TO CLOSING

 

19

 

 

 

8.1

 

Conditions to Seller’s Obligations.

 

19

 

 

8.1.1 Representations True.

 

19

 

 

8.1.2 Buyer’s Financial Condition.

 

19

 

iii


--------------------------------------------------------------------------------




 

 

8.1.3 Buyer’s Deliveries Complete.

 

19

 

 

 

 

 

8.2

 

Conditions to Buyer’s Obligations.

 

19

 

 

8.2.1 Representations True.

 

19

 

 

8.2.2 Title Conditions Satisfied.

 

19

 

 

8.2.3 Seller’s Deliveries Complete.

 

19

 

 

8.2.4 Tenant Estoppels.

 

19

 

 

 

 

 

8.3

 

Waiver of Failure of Conditions Precedent.

 

19

 

 

 

 

 

8.4

 

Approvals not a Condition to Buyer’s Performance.

 

20

 

 

 

 

 

ARTICLE 9 - REPRESENTATIONS AND WARRANTIES

 

20

 

 

 

9.1

 

Buyer’s Representations.

 

20

 

 

9.1.1 Buyer’s Authorization.

 

20

 

 

9.1.2 Phoenix IV Sculpture.

 

20

 

 

 

 

 

9.2

 

Seller’s Representations.

 

21

 

 

9.2.1 Seller’s Authorization.

 

21

 

 

9.2.2 Other Seller’s Representations and Warranties.

 

21

 

 

9.2.3 General Provisions Regarding Seller’s Warranties.

 

24

 

 

 

 

 

ARTICLE 10 - COVENANTS

 

25

 

 

 

10.1

 

Buyer’s Covenants.

 

25

 

 

10.1.1 Confidentiality.

 

25

 

 

10.1.2 Buyer’s Indemnity.

 

25

 

 

 

 

 

10.2

 

Seller’s Covenants.

 

26

 

 

10.2.1 Service Contracts.

 

26

 

 

10.2.2 Maintenance of Property.

 

26

 

 

10.2.3 Disposition of Certain Settlements and Pending Claims.

 

26

 

 

10.2.4 Additional Covenants of Seller.

 

27

 

 

 

 

 

10.3

 

Mutual Covenants.

 

28

 

 

10.3.1 Publicity.

 

28

 

 

10.3.2 Brokers.

 

28

 

 

10.3.3 Tax Protests, Tax Refunds and Credits.

 

28

 

 

10.3.4 Survival.

 

28

 

 

 

 

 

ARTICLE 11 - FAILURE OF CONDITIONS

 

29

 

 

 

11.1

 

To Seller’s Obligation to Close.

 

29

 

 

 

 

 

11.2

 

To Buyer’s Obligation to Close.

 

29

 

 

 

 

 

ARTICLE 12 - CONDEMNATION/CASUALTY

 

29

 

 

 

12.1

 

Right to Terminate.

 

29

 

 

 

 

 

12.2

 

Allocation of Proceeds and Awards.

 

30

 

 

 

 

 

12.3

 

Insurance.

 

30

 

 

 

 

 

 

iv


--------------------------------------------------------------------------------




 

12.4

 

Waiver.

 

30

 

 

 

 

 

ARTICLE 13 - ESCROW

 

30

 

 

 

13.1

 

Deposit.

 

30

 

 

 

 

 

13.2

 

Delivery.

 

30

 

 

 

 

 

13.3

 

Failure of Closing.

 

31

 

 

 

 

 

13.4

 

Stakeholder.

 

31

 

 

 

 

 

13.5

 

Taxes.

 

31

 

 

 

 

 

13.6

 

Execution By Escrow Agent.

 

31

 

 

 

 

 

ARTICLE 14 - LEASE EXPENSES

 

31

 

 

 

14.1

 

New Leases; Lease Modifications

 

31

 

 

 

 

 

ARTICLE 15 - GENERAL PROVISIONS AND MISCELLANEOUS

 

32

 

 

 

15.1

 

Buyer’s Assignment.

 

32

 

 

 

 

 

15.2

 

Exchange.

 

32

 

 

 

 

 

15.3

 

Survival/Merger.

 

32

 

 

 

 

 

15.4

 

Integration; Waiver.

 

33

 

 

 

 

 

15.5

 

Governing Law.

 

33

 

 

 

 

 

15.6

 

Captions Not Binding; Exhibits.

 

33

 

 

 

 

 

15.7

 

Binding Effect.

 

33

 

 

 

 

 

15.8

 

Severability.

 

33

 

 

 

 

 

15.9

 

Notices.

 

33

 

 

 

 

 

15.10

 

Counterparts.

 

34

 

 

 

 

 

15.11

 

No Recordation.

 

34

 

 

 

 

 

15.12

 

Additional Agreements; Further Assurances.

 

35

 

 

 

 

 

15.13

 

Construction.

 

35

 

 

 

 

 

15.14

 

Time of The Essence.

 

35

 

 

 

 

 

15.15

 

Facsimile Signatures.

 

35

 

 

 

 

 

15.16

 

No Third Party Beneficiaries.

 

35

 

 

 

 

 

15.17

 

Prevailing Party.

 

35

 

 

 

 

 

15.18

 

Exculpation.

 

35

 

v


--------------------------------------------------------------------------------




LIST OF EXHIBITS

A.

 

Legal Description

 

 

 

B.

 

List of Contracts

 

 

 

C.

 

Property Information

 

 

 

D.

 

Rent Roll and List of Leases

 

 

 

E.

 

Form of Special Warranty Deed

 

 

 

F.

 

Form of Bill of Sale

 

 

 

G.

 

Form of Assignment of Tenant Leases

 

 

 

H.

 

Form of Assignment of Intangible Property

 

 

 

I.

 

Form of Notice to Tenants

 

 

 

J.

 

Form of Seller’s Non-Foreign Certificate

 

 

 

K.

 

List of Pending Litigation

 

 

 

L.

 

Memorandum of Agreement Regarding Phoenix IV sculpture

 

 

 

M.

 

Commission Agreements

 

 

 

N.

 

Management Agreement

 

 

 

O.

 

Development Agreement

 

 

 

P.

 

Promissory Note

 

 

 

Q.

 

Deed of Trust

 

vi


--------------------------------------------------------------------------------


 

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of May      ,
2006, by and between the following named sellers:

Desta One Partnership, Ltd., a Texas limited partnership;

Desta Two Partnership, Ltd., a Texas limited partnership; and

Desta Five Partnership, Ltd., a Texas limited partnership;

(all of the above-named sellers hereinafter collectively referred to as
“Seller”), and Harvard Property Trust, LLC, a Delaware limited partnership
(“Buyer”).

W I T N E S S E T H:

In consideration of the mutual covenants and agreements set forth herein, the
parties hereto do hereby agree as follows:

ARTICLE 1 - CERTAIN DEFINITIONS

As used herein, the following terms shall have the following meanings:

“Business Day” shall mean any day other than a Saturday, Sunday, or any federal
or state of Texas holiday. If any period expires on a day which is not a
Business Day or any event or condition is required by the terms of this
Agreement to occur or be fulfilled on a day which is not a Business Day, such
period shall expire or such event or condition shall occur or be fulfilled, as
the case may be, on the next succeeding Business Day.

“Buyer’s Reports” shall mean the results of any examinations, inspections,
investigations, tests, studies, analyses, appraisals, evaluations and/or
investigations prepared by or for or otherwise obtained by Buyer or Buyer’s
Representatives in connection with Buyer’s Due Diligence.

“Buyer’s Representatives” shall mean Buyer, any direct or indirect owner of any
beneficial interest in Buyer, and any officers, directors, employees, agents,
representatives and attorneys of Buyer or any such direct or indirect owner of
any beneficial interest in Buyer.

“City” is the City of Austin, Texas.

“Closing” shall mean the closing of the Transaction.

“Closing Date” shall mean June 22, 2006, as the same may be extended pursuant to
the express terms of this Agreement.

“Closing Tax Year” shall mean the Tax Year in which the Closing Date occurs.

“Commission Agreements” shall mean the agreements listed on Exhibit M attached
hereto.

1


--------------------------------------------------------------------------------




“Confidential Materials” shall mean any books, computer software, records,
reports, documents or files (whether in a printed or electronic format) that
consist of or contain any of the following:  appraisals; strategic plans for the
Property; internal analyses; information regarding the marketing of the Property
for sale; submissions relating to obtaining internal authorization for the sale
of the Property by Seller or any direct or indirect owner of any beneficial
interest in Seller; attorney work product; attorney-client privileged documents;
internal correspondence of Seller, any direct or indirect owner of any
beneficial interest in Seller, or any of their respective affiliates and
correspondence between or among such parties; or other information in the
possession or control of Seller, Seller’s property manager or any direct or
indirect owner of any beneficial interest in Seller which such party deems
proprietary or confidential.

“Contracts” shall mean all currently effective service, supply, maintenance and
utility agreements, and all other currently effective contracts, subcontracts
and agreements relating to the Real Property and the Personal Property and to
which Seller is a party (including all contracts, subcontracts and agreements
relating to the construction of any unfinished tenant improvements), all of
which are described in Exhibit B attached hereto and incorporated herein by this
reference, which are assignable to Buyer without the payment of any transfer fee
or other consideration. Contracts shall not include, for purposes of the
Assignments of Intangible Property, contracts to be terminated at the request of
Buyer at Seller’s sole cost pursuant to this Agreement or contracts entered into
in violation of Section 10.2.1.

“Deposit” shall mean the sum of Eight Million Two Hundred Thousand and No/100
Dollars ($8,200,000.00), to the extent the same is deposited by Buyer in
accordance with the terms of Subsection 3.1.1 hereof, together with any interest
earned thereon. Deposit shall further include the additional deposit and any
interest earned thereon as required to be made per Subsection 3.1.2 hereof.

“Documents” shall mean the documents and instruments applicable to the Property
or any portion thereof that Seller or any of the other Seller Parties deliver or
make available to Buyer or Buyer’s Representatives prior to Closing or which are
otherwise obtained by Buyer or Buyer’s Representatives prior to Closing,
including, but not limited to, the Title Commitment, the Survey, the Title
Documents, UCC Searches, and the Property Information.

“Due Diligence” shall mean examinations, inspections, investigations, tests,
studies, analyses, appraisals, evaluations and/or investigations with respect to
the Property, the Documents, and other information and documents regarding the
Property, including, without limitation, examination and review of title
matters, applicable land use and zoning Laws and other Laws applicable to the
Property, the physical condition of the Property, and the economic status of the
Property.

“Due Diligence Period” shall mean the period commencing prior to the execution
of this Agreement and expiring at 5:00 p.m. on May 23, 2006.

“Effective Date” shall mean the date confirmed by the Escrow Agent on the
page following the Buyer and Seller signatures to this Agreement.

2


--------------------------------------------------------------------------------




“Escrow Agent” shall mean Partners Title Company, whose mailing address is 712
Main Street, Suite 2000E, Houston, TX 77002-3223, Attention: Reno Hartfiel, in
its capacity as escrow agent.

“Estoppel Certificates” shall mean the Tenant Estoppel Certificates executed by
the Tenants as provided by Seller pursuant to Section 5.1.4.

“Laws” shall mean all municipal, county, state or federal statutes, codes,
ordinances, laws, rules or regulations.

“Leases” shall mean all leases for tenants of the Real Property on the Closing
Date (including, without limitation, all New Leases).

“Liabilities” shall mean, collectively, any and all problems, conditions,
losses, costs, damages, claims, liabilities, expenses, demands or obligations of
any kind or nature whatsoever.

“Major Casualty/Condemnation” shall mean:

(a)                                  with respect to any condemnation or eminent
domain proceedings that occurs after the date hereof, the portion of the Real
Property that is the subject of such proceedings either (i) having a value in
excess of One Million and No/100 Dollars ($1,000,000.00), or (ii) which, if
taken, would materially and adversely affect the operation of the improvements
on any Real Property or, with respect to unimproved portions of the Real
Property, would materially and adversely affect the future development of
improvements thereon; and

(b)                                 with respect to any casualty that occurs
after the date hereof, either (i)  an uninsured casualty exceeding One Hundred
Thousand Dollars ($100,000), or (ii) the portion of the Real Property that is
damaged or destroyed has a cost of repair that is in excess of One Million
Dollars ($1,000,000.00).

“New Leases” shall mean, collectively, any Lease executed between the Effective
Date and the Closing Date which has been approved by Buyer.

“Official Records” shall be documents recorded in the Office of the County
Recorder of Travis County, Texas.

“Other Property Rights” shall mean, collectively, Seller’s interest in and to
all of the licenses, permits, entitlements, and other written authorizations
necessary for the use, development, construction, operation or ownership of the
Property to the extent that the same are in effect as of the Closing Date.

“Owner’s Title Policy” shall mean a TLTA Owner’s Form of title insurance policy
in the form of the Title Commitment, in the amount of the Purchase Price.

“Permitted Exceptions” shall mean and include all of the following, subject to
the rights of Buyer to object to matters of title and survey pursuant to
Article 4 hereof and the right of

3


--------------------------------------------------------------------------------




Buyer to terminate this Agreement pursuant to Article 5 hereof:  (a) applicable
zoning and building ordinances and land use regulations, (b) non-monetary liens,
encumbrances, covenants, conditions, restrictions, easements and other matters
of record, except to the extent that the same are caused or created by Seller in
violation of the terms of Subsection 4.2.3, (c) such exceptions to title as are
approved of by Buyer and listed on Schedule B of the Title Commitment, including
the Title Company’s standard printed exceptions (modified as indicated below),
(d) such state of facts as disclosed in a Survey and physical inspection of the
Property as approved by Buyer, (e) any exceptions caused by Buyer or any Buyer’s
Representative, and (f) any matters deemed to constitute additional Permitted
Exceptions under Subsection 4.2.1 hereof. The standard printed exceptions must
be modified as follows: (a) the exception for restrictive covenants shall either
be deleted or shall list specific restrictions; (b) the exception for ad valorem
taxes shall reflect only taxes for the current year and subsequent years, and
subsequent assessments for prior years due to changes in land usage or
ownership, and shall be endorsed “not yet due and payable”; (c) there shall be
no exception for “visible and apparent easements,” for “public or private roads”
or the like; (d) there shall be no exception for “rights of parties in
possession,” although there may be an exception for Leases specifically
described in the Title Policy; and (e) any reference to submitting claims under
the Title Policy to arbitration shall be deleted.

“Personal Property” shall mean, collectively, all tangible personal property
owned by Seller that is located on the Real Property (but specifically excluding
Seller’s furniture, computers, and personal property located in Suite 525 of
Terrace VII, and the deer feeder located at Terrace VII which is owned by
Vinson & Elkins) and all files of Seller relating to the Real Property or the
Leases.

“Property” shall mean, collectively, (a) the Real Property, (b) the Personal
Property, (c) Seller’s interest as landlord in all Leases; (d) if and to only
the extent the same may be assigned or quitclaimed by Seller without any expense
to Seller, the Contracts, and (e) the Other Property Rights.

“Property Information” shall have the meaning in Section 5.1.1.

“Purchase Price” shall mean the sum of One Hundred Sixty Seven Million Dollars
($167,000,000).

“Real Property” shall mean fee simple title to those certain parcels of real
estate legally described in Exhibit A attached hereto and incorporated herein by
this reference, together with all buildings, improvements and fixtures located
thereon and all right, title and interest, if any, that Seller may have in and
to all rights, privileges and appurtenances pertaining thereto.

“Reimbursable Lease Expenses” shall mean tenant improvement costs and brokerage 
fees approved by Buyer and paid or incurred by Seller prior to Closing and
arising out of or in connection with (a) any extensions, renewals or expansions
under any Lease exercised or granted between the Effective Date and the Closing
Date, and (b) any New Lease.

“Remove” with respect to any exception to title shall mean that Seller causes
the Title Company to remove or affirmatively insure over an exception to the
Owner’s Title Policy for the benefit of Buyer, without any additional cost to
Buyer, whether such removal or insurance is

4


--------------------------------------------------------------------------------




made available in consideration of payment, bonding, indemnity of Seller or
otherwise.

“Rent Roll” is the rent roll attached hereto as Exhibit D, which Rent Roll has
been certified by Seller as true, correct and complete with respect to the
Leases affecting the Real Property as of the Effective Date.

“Rents” shall mean all base rents, percentage rents, common area cost
reimbursements, additional rent and any tax and operating expense reimbursements
and escalations and other sums due from the tenants of the Property under the
Leases.

“Required Removal Exceptions” shall mean, collectively, liens and encumbrances
to the extent (and only to the extent) that the same (a) have not been caused by
Buyer or any Buyer’s Representatives, and (b) are either:

(i)                                     liens evidencing monetary encumbrances,
including, without limitation, all deeds of trust, mechanics and materialman’s
liens, judgment liens, and tax or assessment liens (other than liens for
non-delinquent general real estate taxes or assessments) which shall be Removed
by payment of liquidated amounts (“Monetary Liens”);

(ii)                                  liens or encumbrances (including, but not
limited to, Monetary Liens) created by Seller after the date of this Agreement
in violation of Subsection 4.2.3; or

(iii)                               any Schedule C exceptions.

“Required Tenant Estoppels” shall mean the tenant estoppels from tenants
occupying, in the aggregate, no less than eighty percent (80%) of the Terrace I,
Terrace II, Terrace V and Terrace VII Buildings and for all tenants which lease
more than 5,000 square feet of rentable area (except for Gjerset & Lorenz LLC,
Bank of America, and Communications Workers of America, which, if Seller is
unable to obtain, Seller shall provide a Seller’s estoppel) in the form attached
to each tenant’s lease.

“Seller Parties” shall mean and include, collectively, (a) Seller; (b) its
counsel; (c) Seller’s Broker; (d) Seller’s property manager, (e) any direct or
indirect owner of any beneficial interest in Seller, (f) any officer, director,
employee, or agent of Seller, its counsel, Seller’s Broker, Seller’s property
manager or any direct or indirect owner of any beneficial interest in Seller;
and (g) any other entity or individual affiliated or related in any way to any
of the foregoing.

“Seller’s Warranties” shall mean Seller’s representations and warranties set
forth in Section 9.2 and the limited warranty of title set forth in the deed
executed by Seller in connection with Closing as the same may be deemed modified
or waived by Buyer pursuant to this Agreement.

“Survey” shall mean an updated “as built” ALTA survey of the Property certified
to Buyer to be obtained as set forth in Article 4.

5


--------------------------------------------------------------------------------




“Tax Year” shall mean the year period commencing on January 1 of each calendar
year and ending on December 31 of each calendar year.

“Title Commitment” shall mean that certain commitment to issue an extended
coverage Owner’s Policy of Title Insurance with respect to the Property, issued
by the Title Company.

“Title Company” shall mean Partners Title Company, Houston, Texas, as agent for
Lawyers Title Company.

“Title Documents” shall mean all documents referred to on Schedules B and C of
the Title Commitment as exceptions to coverage.

“Title Objections” shall mean any exceptions to title to which Buyer is entitled
to and timely objects in accordance with the terms of Subsection 4.2.1(a).

“Transaction” shall mean the transaction contemplated by this Agreement.

“UCC Searches” shall mean the searches of the Uniform Commercial Code records
maintained by the Texas Secretary of State to be delivered pursuant to
Section 4.1.

ARTICLE 2 - SALE AND PURCHASE OF PROPERTY

Seller agrees to sell, transfer and assign to Buyer, and Buyer agrees to
purchase, accept and assume from Seller, subject to the terms and conditions set
forth in this Agreement and the Exhibits attached hereto, all of Seller’s right,
title and interest in and to the Property.

ARTICLE 3 - PURCHASE PRICE

In consideration of the sale of the Property to Buyer, Buyer shall pay to Seller
an amount equal to the Purchase Price, as prorated and adjusted as set forth in
Article 6, or as otherwise provided under this Agreement.

3.1          Earnest Money Deposit.

3.1.1     Payment of Deposit. Within three (3) Business Days after the Effective
Date of this Agreement, Buyer shall pay Two Million Dollars ($2,000,000) of the
Deposit to Escrow Agent in immediately available funds (by wire transfer,
certified check or other immediately available funds).

3.1.2     Payment of Additional Deposit. Subject to Buyer not having terminated
this escrow on or before the expiration of the Due Diligence Date, within one
(1) Business Days after the expiration of the Due Diligence Period, Buyer shall
deposit an additional sum of Six Million Two Hundred Thousand Dollars
($6,200,000) with Escrow Agent in immediately available funds.

3.1.3     Applicable Terms; Failure to Make Deposit. Except as expressly
otherwise set forth herein, the Deposit shall be credited against the Purchase
Price on the

6


--------------------------------------------------------------------------------




Closing Date and shall otherwise be held and delivered by Escrow Agent in
accordance with the provisions of Article 13. Should Buyer fail to make the
additional deposit described in Section 3.1.2, this Agreement shall terminate
and the Escrow Agent shall return the Deposit to Buyer.

3.1.4     Non-Refundable. Except as provided below, $250,000.00 of the Deposit
shall not be refundable to Buyer but shall be applied to the Purchase Price at
Closing. Except as expressly otherwise set forth herein, the Deposit shall be
credited against the Purchase Price on the Closing Date and shall otherwise be
held and delivered by Escrow Agent in accordance with the provisions of
Article 13. Should Buyer fail to make the additional deposit described in
Section 3.1.2, this Agreement shall terminate and the Escrow Agent shall return
the Deposit to Buyer. Notwithstanding the above the full Deposit shall be
refundable to Buyer in the event that (i) the Buyer terminates this Agreement
pursuant to Section 5.3, if, during the Due Diligence Period, Buyer determines
that any information furnished to Buyer by Seller or its representatives prior
to the Effective Date was false or misleading in any material respect, or
(ii) this Agreement is terminated due to the failure of an amendment to this
Agreement which includes Exhibits N, O, P, and Q.

3.2          Cash at Closing. On the Closing Date, Buyer shall pay to Seller
(such payment being made through the escrow arrangement noted in Section 7.1) in
immediately available funds by wire transfer as more particularly set forth in
Section 7.2, as prorated and adjusted as set forth in Article 6 or as otherwise
provided under this Agreement, the amount by which the Purchase Price exceeds
the amount of the Deposit, and Escrow Agent shall pay the Deposit to Seller on
the Closing Date.

ARTICLE 4 - TITLE MATTERS

4.1          Title Commitment and Survey. Sellers shall deliver to Buyer within
five (5) days of the Effective Date of this Agreement:  a copy of the existing
title commitment issued April 6, 2006, by Fidelity National Title Insurance
Company which covers the Real Property and copies of existing surveys of the
Property prepared in April of 2006. Not less than ten (10) days prior to the
Closing Date, Seller shall provide the Surveys and a current search of the
Uniform Commercial Code records maintained by the Texas Secretary of State for
each Seller. Buyer, at Seller’s sole cost and expense, shall be responsible for
obtaining a currently dated commitment for an owner’s policy of title insurance
(the “Title Commitment”) on the Real Property issued by the Title Company and
copies of the documents pertaining to the exceptions to title listed in the
Title Commitment. Upon receipt of the Title Commitment by Buyer, Buyer shall
immediately forward a copy of the Title Commitment to Seller. Seller shall
require an update of each Survey based upon the Title Commitment.

4.2          Title Defects.

4.2.1     Buyer’s Objections to Title; Seller’s Obligations and Rights.

(a)           On or before 5:00 p.m. on May 19, 2006, Buyer shall have the right
to object in writing to any title matters that appear on the Title Commitment,

7


--------------------------------------------------------------------------------




the surveys delivered during the Due Diligence Period, and any supplemental
title reports or updates to the Title Commitment, whether or not such matters
constitute Permitted Exceptions (the “Title Objections”). Unless Buyer is
entitled to and timely objects to such title matters, all such title matters
shall be deemed to constitute additional Permitted Exceptions. Notwithstanding
the foregoing, the date on which Title Objections must be made pursuant to this
Section 4.2.1(a) shall be extended for one (1) day for each day that the
existing title commitment and existing surveys are delivered by Seller pursuant
to Section 4.1 after the date required for such deliveries by Seller in
Section 4.1.

(b)           Seller shall have until 5:00 p.m. on May 24, 2006, to give Buyer
notice (“Seller Notice”) that (i) Seller will remove any Title Objection from
title (or, if acceptable to Buyer, in Buyer’s reasonable judgment, afford the
Title Company necessary information or certifications to permit it to insure
over such Title Objection) or (ii) Seller’s election not to cause such exception
to be Removed. Seller’s failure to provide such notice to Buyer as to any Title
Objection shall be deemed an election by Seller not to Remove such Title
Objection. If Seller notifies Buyer or is deemed to have notified Buyer that
Seller will not Remove or insure over any or all Title Objections, Buyer shall,
prior to the end of the Due Diligence Period determine if Buyer will (y) proceed
with the Purchase and take the Property subject to such Title Exception or
(z) terminate this Agreement (and receive a return of its Deposit). Buyer’s
failure to give Seller notice of its election hereunder will be deemed an
election by Buyer under clause (y) above.

(c)           In addition, after the expiration of the Due Diligence Period,
Buyer shall have the right to object in writing to any survey or title matters
that are not Permitted Exceptions, if such matters initially appear on any
supplemental title reports or updates to the Title Commitment issued after the
expiration of the Due Diligence Period and were not present on earlier title
reports or updates, and if such matters are placed of record after the Effective
Date in any update to the Title Commitment received prior to the Closing, so
long as such objection is made by Buyer within five (5) Business Days after
Buyer becomes aware of the same (but, in any event, prior to the Closing Date).
In such event, Seller shall use reasonable efforts to remove such Title
Objection prior to Closing. In the event Seller is not able to remove such
materially adverse Title Objection, Buyer may terminate this Agreement without
default and receive a return of the Deposit.

(d)           If Seller is unable to Remove any Required Removal Exceptions or
any other Title Objection that it has previously elected to Remove prior to the
Closing, Buyer may at Closing elect to either (a) terminate this Agreement, in
which event the Deposit shall be paid to Buyer and, thereafter, the parties
shall have no further rights or obligations hereunder except for obligations
which expressly survive the termination of this Agreement, or (b) waive such
Title Objection and the Closing shall occur as herein provided without any
reduction of or credit against the Purchase Price.

8


--------------------------------------------------------------------------------




(e)           Notwithstanding anything in this Agreement to the contrary, Seller
shall cause all Required Removal Exceptions to be removed at Closing, and
portions of the Purchase Price may be used to discharge the Required Removal
Exceptions.

4.2.2     Discharge of Title Exceptions. If on the Closing Date there are any
Required Removal Exceptions which Seller shall pay and discharge at Closing or
any other Title Objections which Seller has elected in writing to pay and
discharge, Seller may use any portion of the Purchase Price to satisfy the same,
provided Seller shall cause the Title Company to Remove the same.

4.2.3     No New Exceptions. From and after the Effective Date, Seller shall not
execute any deed, easement, restriction, covenant or other matter affecting
title to the Property unless Buyer has received a copy thereof and has approved
the same in writing. If Buyer fails to approve in writing any such proposed
instrument within five (5) Business Days after receipt of the aforementioned
notice, Buyer shall be deemed to have rejected the proposed instrument. Buyer’s
consent shall not be unreasonably withheld or delayed with respect to any such
instrument that is proposed prior to the end of the Due Diligence Period. Buyer,
in its sole and absolute discretion, shall be entitled to grant or withhold its
consent with respect to any such instrument that is proposed between the end of
the Due Diligence Period and the Closing.

4.3          Title Insurance. At Closing, the Title Company shall issue the
Owner’s Title Policy, at Seller’s cost in accordance with Section 6.5.2 hereof,
in an amount equal to the Purchase Price to Buyer, insuring that title to the
Real Property is vested in Buyer subject only to the Permitted Exceptions. Buyer
shall be entitled to request that the Title Company provide such additional
endorsements (or amendments) to the Owner’s Title Policy that are not required
to be furnished by Seller, as Buyer may reasonably require, provided that
(a) Buyer’s obligations under this Agreement shall not be conditioned upon
Buyer’s ability to obtain such endorsements and, if Buyer is unable to obtain
such endorsements, Buyer shall nevertheless be obligated to proceed to close the
Transaction without reduction of or set off against the Purchase Price, and
(b) the Closing shall not be delayed as a result of Buyer’s request and
(c) Buyer shall be responsible for all premiums associated with the additional
endorsements.

4.4          Survey. The Survey shall (a) locate all easements (whether of
record or apparent from an inspection of the Real Property) and rights of way on
or adjacent to the Real Property (identified by recording data, if applicable),
(b) show improvements situated on the Real Property and the dimensions of all
buildings thereon, (c) show the location and size of all streets (existing or
proposed) on or adjacent to the Property, (d) show any encroachments or
protrusions, railroads, rivers, creeks, or other water courses, fences,
utilities (including size and location), and other matters located on or
affecting the Property (and any recording information relating thereto), (e) set
forth the number of square feet comprising the Property, together with a legal
description of the boundaries of the Property by metes and bounds; (f) certify
that the Property does not lie within the 100-year flood plain as established by
the U.S. Army Corps of Engineers, (g) contain a certification by the surveyor in
the form acceptable to Buyer, and (h) in general, comply with the standards for
an American Land Title Association survey.

9


--------------------------------------------------------------------------------


ARTICLE 5 - BUYER’S DUE DILIGENCE/CONDITION OF THE PROPERTY

5.1          Buyer’s Due Diligence.

5.1.1     Property Information. Seller shall make available (or cause its
property manager to make available) to Buyer on or before May 8, 2006, the
information listed on Exhibit C attached hereto (collectively, the “Property
Information”). Except as otherwise expressly provided herein, Seller makes no
representations or warranties as to the accuracy or completeness of the Property
Information other than they are not aware of any inaccuracy or incompleteness.

5.1.2     Access to Property. Between the date hereof and the Closing Date,
Seller shall allow Buyer and Buyer’s Representatives access to the Property upon
reasonable prior notice at reasonable times provided (a) such access does not
unreasonably interfere with the operation of the Property or the rights of
tenants; (b) Buyer shall not contact any tenant without prior notice to Seller;
and (c) Seller or its designated representative shall have the right to
pre-approve and be present during any physically invasive testing of the
Property; however, Buyer may cause a Phase I environmental site assessment to be
prepared without Seller’s consent. In addition, Seller will make or cause to be
made available to Buyer for copying, at Seller’s sole cost and expense, the
property files of Seller and the management agent for the Property (other than
those files containing Confidential Materials). Buyer shall immediately return
the Property to the condition existing prior to any tests and inspections. Prior
to such time as Buyer or any of Buyer’s Representatives enter the Property to
conduct any invasive testing or inspections, Buyer shall (i) obtain policies of
general liability insurance which insure Buyer and Buyer’s Representatives with
liability insurance limits of not less than $1,000,000 combined single limit for
personal injury and property damage and name Seller and Seller’s property
manager as additional insureds, and (ii) provide Seller with certificates of
insurance evidencing that Buyer has obtained the aforementioned policies of
insurance.

5.1.3     City of Austin Contact. Between the date hereof and the Closing Date,
Buyer and Buyer’s Representatives may make inquiry with the City of Austin
regarding the status of the Real Property. Buyer agrees that if Buyer conducts
any meetings (including telephone meetings) with any official with a title of
department head or greater, Buyer shall give Seller not less than twenty-four
(24) hours prior notice of any meeting, and Seller shall have the right for a
representative of Seller to be at any such meeting.

5.1.4     Tenant Estoppel Certificates. Prior to the Effective Date, Seller has
delivered to Buyer a copy of the executed estoppel certificates recently
obtained by Seller. Five (5) business days prior to Closing, Seller shall
deliver to Buyer the Required Tenant Estoppels.

10


--------------------------------------------------------------------------------




5.1.5     Delivery of Buyer’s Due Diligence Reports.

(a)          During the Due Diligence Period, Buyer shall within five
(5) business days of receipt provide Seller with a copy of any draft of and any
final structural engineering reports prepared by third parties which Buyer
receives regarding the Property.

(b)         In the event Buyer terminates this Agreement pursuant to a right to
terminate as otherwise set forth in this Agreement, Buyer shall deliver to
Seller a copy of Buyer’s Due Diligence Reports and studies with Buyer’s notice
of termination of Escrow and this Agreement.

(c)          “Due Diligence Reports” as used in this paragraph shall mean
studies, reports and evaluations of the Property commissioned by Buyer, but
shall not mean any such studies, reports and evaluations commissioned by any
entity lending funds to Buyer for the purchase of the Property unless such
studies, reports and evaluations are made available to Buyer and shall not
include any internal memoranda or correspondence, or financial projections or
matters subject to an attorney-client privilege or constitute attorney work
product. Seller agrees that all Due Diligence Reports are trade secrets of
Buyer, that Seller shall use the Due Diligence Reports only for Seller’s
internal evaluation of the Property, and Seller shall not furnish or make
available the Due Diligence Reports to any person or entity other than Seller’s
owners, consultants or attorneys. All due diligence reports are provided without
representation or warranty regarding the accuracy of the matters stated therein.

5.2          As-Is, Where-Is, With All Faults Sale. Buyer acknowledges and
agrees as follows:

5.2.1      During the Due Diligence Period, Buyer has reviewed the Property
Information received from Seller, and has conducted (or has waived its right to
conduct), and shall continue to conduct, such Due Diligence as Buyer has deemed
or shall deem necessary or appropriate.

5.2.2      The Property shall be sold, and Buyer shall accept possession of the
Property on the Closing Date, “AS IS, WHERE IS, WITH ALL FAULTS,” with no right
of setoff or reduction in the Purchase Price except as set forth in Sections
4.2.1(a), 10.2.3 and Articles 6 and 12.

5.2.3      Except for Seller’s Warranties, none of the Seller Parties have or
shall be deemed to have made any verbal or written representations, warranties,
promises or guarantees (whether express, implied, statutory or otherwise) to
Buyer with respect to the Property, any matter set forth, contained or addressed
in the Documents (including, but not limited to, the accuracy and completeness
thereof) or the results of Buyer’s Due Diligence.

5.2.4      Buyer shall independently confirm to its satisfaction all information
that it

11


--------------------------------------------------------------------------------




considers material to its purchase of the Property or the Transaction.

In addition, Buyer expressly understands and acknowledges that it is possible
that unknown Liabilities may exist with respect to the Property and that Buyer
explicitly took that possibility into account in determining and agreeing to the
Purchase Price, and that a portion of such consideration has been bargained for
between parties with the knowledge of the possibility of such unknown
Liabilities. Notwithstanding the foregoing, such acknowledgment is not intended
to, and shall not be construed to, (i) effect any contractual assumption of
liability as to matters which are not expressly assumed by Buyer in the
documents executed by the parties in connection with the Transaction, or
(ii) affect or impair any rights or remedies that Buyer may have against Seller
as a result of a breach of any of Seller’s Warranties.

5.3          Termination of Agreement by Buyer During Due Diligence Period. If
Buyer, in its sole and absolute discretion, is not satisfied with the results of
its Due Diligence during the Due Diligence Period, Buyer may terminate this
Agreement by written notice to Seller at any time prior to 5:00 p.m. Central
Time on the last day of the Due Diligence Period, and, in the event of such
termination, neither Seller nor Buyer shall have any liability hereunder except
for those obligations which expressly survive the termination of this Agreement
and Buyer shall be entitled to the return of the Deposit. In the event Buyer
fails to notify Seller that Buyer has satisfactorily completed its Due Diligence
of the Property pursuant to this Article 5 prior to 5:00 p.m. Central Time on
the last day of the Due Diligence Period, Buyer shall be deemed to have
exercised its rights to terminate this Agreement in accordance with this
Article 5, in which event the Deposit, less $250,000, shall be refunded to
Buyer, subject to the provisions of  Section 3.1.4.

5.4          Communication During Due Diligence Period. Buyer agrees that during
the Due Diligence Period, Buyer shall advise Seller in writing within seven
(7) business days of any condition or concern which Buyer considers in its sole
discretion to be material in connection with information received during the Due
Diligence Period in order that Seller may commence efforts to remedy such
condition or concern, provided this provision shall not preclude the return of
the Deposit upon the termination pursuant to Section 5.3.

5.5          Termination of Agreement by Seller at end of Due Diligence Period.
If Buyer and Seller have not executed one or more amendments to this Agreement
which include Exhibits N, O, P, and Q as Exhibits to this Agreement prior to the
end of the Due Diligence Period, Seller shall have the option to terminate this
Agreement by giving written notice to Buyer.

ARTICLE 6 - ADJUSTMENTS AND PRORATIONS

The following adjustments and prorations shall be made at Closing:

6.1          Lease Rentals and Other Revenues.

6.1.1     Rents. All collected Rents shall be prorated between Seller and Buyer
as of 12:01 a.m. on the Closing Date. Seller shall be entitled to all Rents
attributable to any period prior to but not including the Closing Date. Buyer
shall be entitled to all Rents attributable to any period on and after the
Closing Date.

12


--------------------------------------------------------------------------------




Rents not collected as of the Closing Date shall not be prorated at the time of
Closing. After Closing, Buyer shall make a good faith effort to collect any
Rents not collected as of the Closing Date on Seller’s behalf and to tender the
same to Seller upon receipt (which obligation of Buyer shall survive the Closing
and not be merged therein);  provided, however, that all Rents collected by
Buyer on or after the Closing Date shall first be applied to all amounts due
under the Leases at the time of collection (i.e., current Rents and sums due
Buyer as the current owner and landlord) with the balance (if any) payable to
Seller, but only to the extent of amounts delinquent and actually due Seller,
net of reasonable related third party collection costs incurred by Buyer. Buyer
shall not have an exclusive right to collect the sums due Seller under the
Leases and Seller hereby retains its rights to pursue claims against any tenant
under the Leases for sums due with respect to periods prior to the Closing Date;
provided, however, that Seller (i) shall be required to notify Buyer in writing
of its intention to commence or pursue such legal proceedings; (ii) shall only
be permitted to commence or pursue any legal proceedings with Buyer’s consent;
and (iii) shall not be permitted to commence or pursue any legal proceedings
against any tenant seeking eviction of such tenant or the termination of the
underlying lease. The terms of the immediately preceding sentence shall survive
the Closing and not be merged therein.

6.1.2     Other Revenues. Revenues from Property operations [other than Rents
(which shall be prorated as provided in Subsection 6.1.1)and pre-paid
installments or other payments under Contracts (which shall be the sole property
of Seller)] that are actually collected shall be prorated between Buyer and
Seller as of 12:01 a.m. on the Closing Date. Seller shall be entitled to all
such revenues attributable to any period to but not including the Closing Date
and Buyer shall be entitled to all such revenues attributable to any period on
and after the Closing Date. After Closing, Buyer shall make a good faith effort
to collect any such revenues not collected as of the Closing Date on Seller’s
behalf and to tender the same to Seller upon receipt (which obligation of Buyer
shall survive the Closing and not be merged therein). Buyer shall not have an
exclusive right to collect such revenues and Seller hereby retains its rights to
pursue claims against any parties for sums due with respect to periods prior to
the Closing Date; however, Seller shall not seek to terminate any Contract or
other agreement assumed by Buyer.

6.2          Lease Expenses. At Closing, Buyer shall reimburse Seller for any
and all Reimbursable Lease Expenses to the extent that the same have been
approved by Buyer and paid by Seller prior to Closing. In addition, at Closing,
Buyer shall assume Seller’s obligations to pay, when due (whether on a stated
due date or accelerated) any Reimbursable Lease Expenses  approved by Buyer and
unpaid as of the Closing, and Buyer hereby agrees to indemnify and hold Sellers
harmless from and against any and all Liabilities (including reasonable
attorneys’ fees, expenses and disbursements) with respect to such Reimbursable
Lease Expenses which remain unpaid for any reason at the time of Closing, which
obligations of Buyer shall survive the Closing and shall not be merged therein.
Each party shall make available to the other all records, bills, vouchers and
other data in such party’s control verifying Reimbursable Lease Expenses and the
payment thereof.

13


--------------------------------------------------------------------------------




6.3          Real Estate and Personal Property Taxes.

6.3.1       Proration of Ad Valorem Taxes. Buyer and Seller shall only prorate
ad valorem real estate and personal property taxes for the Property that are
actually payable for the Closing Tax Year, regardless of the year for which such
taxes are assessed. As a result, if real estate or personal property taxes for
the Property are paid in arrears (i.e., taxes paid during any Tax Year are
assessed for or otherwise attributable to the previous Tax Year), there shall be
no proration of such real estate taxes assessed and the taxes assessed for the
previous Tax Year shall be paid by Seller (or if not paid, credited against the
Purchase Price).

6.3.2       Insufficient Information. If, at Closing, the real estate and/or
personal property tax rate and assessments have not been set for the taxes due
and payable during the Closing Tax Year, then the proration of such taxes shall
be based upon the rate and assessments for the preceding Tax Year.

6.3.3       Special Assessments. Seller shall pay all installments of special
assessments due and payable prior to the Closing Date and Buyer shall pay all
installments of special assessments due and payable on and after the Closing
Date; provided, however, that Seller shall not be required by the foregoing to
pay any installments of special assessments which have not been confirmed or
which relate to projects that have not been completed as of the Closing, but
Seller shall pay all unpaid sums, whether or not payable in installments, for
all completed projects or improvements due and payable prior to the Closing
Date.

6.3.4       Personal Property Taxes. Personal Property Taxes shall be prorated
in the same manner as Real Property Taxes, based, however, on the prior Tax
Year’s tax rates and valuations.

6.3.5       Utilities. With respect to any utility for which there is no meter,
the expenses for such utility shall be prorated between Buyer and Seller at
Closing based upon the most current bill for such utility. Any deposits for
utilities shall inure to the benefit of and be deemed assigned to Buyer. Seller
and Buyer shall cooperate to cause the transfer of utility company accounts from
Seller to Buyer.

6.4          Other Property Operating Expenses. Operating expenses for the
Property shall be prorated as of 12:01 a.m. on the Closing Date. All utility
charges and other operating expense bills attributable to the Property and paid
by Seller shall be deducted by Seller from the Additional Rent collected by
Seller attributable to 2006. The excess of such Additional Rent shall be
credited to Buyer at Closing.

6.5          Closing Costs.

6.5.1       Costs To Be Paid By Buyer. Buyer shall pay the following costs and
expenses associated with the Transaction: (a) all costs of Buyer’s Due
Diligence, including fees due its consultants and attorneys, (b) all lenders’
fees related to any financing to be obtained by

14


--------------------------------------------------------------------------------




Buyer, (c) one half of all escrow and closing charges and (d) the costs of any
endorsements to the Title Policy required by Buyer.

6.5.2       Costs To Be Paid By Seller. Seller shall pay the following costs and
expenses associated with the Transaction: (a) all fees due its attorneys,
(b) all costs incurred in connection with causing the Title Company to Remove
any Required Removal Exceptions which Seller must pay and discharge at the
Closing or to Remove any other Title Objections to the extent Seller
specifically agrees in writing, at or prior to Closing, to cause Removal of such
matter, it being understood for purposes of this sentence that nothing in this
Agreement or any prior understanding or agreement of the parties shall be
construed to obligate Seller to so Remove or agree to Remove any such matter
other than Required Removal Exceptions, (c) one half of all escrow and closing
charges, (d) all premiums and charges of the Title Company for the Title
Commitment and the Owner’s Title Policy (e) the cost of the ALTA Survey and
updated surveys, and (f) all transfer, documentary stamps, recording and filing
charges in connection with the instruments by which Seller conveys the Property.
The obligations of the parties under this Section 6.5 shall survive the Closing
(and not be merged therein) or any earlier termination of this Agreement.

6.6          Cash Security Deposits. At Closing, Seller shall give Buyer a
credit against the Purchase Price in the aggregate amount of all cash security
deposits deposited under the Leases.

6.7          Apportionment Credit. In the event the apportionments to be made at
the Closing result in a credit balance (a) to Buyer, such sum shall be paid at
the Closing by giving Buyer a credit against the Purchase Price in the amount of
such credit balance, or (b) to Seller, Buyer shall pay the amount thereof to
Seller (such payment being made through the escrow arrangement noted in
Section 7.1 and pursuant to the estimated Closing Statement executed by the
parties and the Escrow Agent) at the Closing.

6.8          Delayed Adjustment; Delivery of Operating and Other Statements. If
at any time following the Closing Date, the amount of an item prorated or
credited at Closing pursuant to this Article 6 shall prove to be incorrect
(whether as a result of an error in calculation or a lack of complete and
accurate information as of the Closing), the party in whose favor the error was
made shall promptly pay to the other party the sum necessary to correct such
error upon receipt of proof of such error, provided that such proof is delivered
to the party from whom payment is requested for all matters on or before one
(1) year after Closing (such period being referred to herein as the “Post
Closing Adjustment Period”). In order to enable Seller to determine whether any
such delayed adjustment is necessary, Buyer shall provide to Seller current
operating and financial statements (or such excerpts thereof as are sufficient
to provide the information necessary for the determination of such adjustments)
for the Property no later than the date one (1) month prior to the expiration of
the Post-Closing Adjustment Period. The provisions of this Section 6.8 shall
survive the Closing and not be merged therein.

ARTICLE 7 - CLOSING

Buyer and Seller hereby agree that the Transaction shall be consummated as
follows:

7.1          Closing Date. Subject to Seller’s right to extend the Closing as
provided in this

15


--------------------------------------------------------------------------------




Agreement, Closing shall occur on the Closing Date. The parties shall conduct an
escrow-style closing through the Title Company so that it will not be necessary
for any party to attend the Closing (Buyer and Seller shall have pre-Closings to
finalize and sign all documents not later than the day prior to Closing, and
deliver such items to the Escrow Agent).

7.2          Title Transfer and Payment of Purchase Price. Provided all
conditions precedent to Seller’s obligations hereunder have been satisfied,
Seller agrees to convey the Property to Buyer upon confirmation of receipt of
the Purchase Price by the Escrow Agent as set forth below. Provided all
conditions precedent to Buyer’s obligations hereunder have been satisfied and
subject to Buyer’s confirmation of receipt of all Seller’s Closing Deliveries as
required below, Buyer agrees to pay the amount specified in Section 3.2 by
timely delivering the same to the Escrow Agent no later than 2:00 p.m. Eastern
Time on the Closing Date and causing the Escrow Agent to deposit the same in
Seller’s designated account by 3:00 p.m. Eastern Time on the Closing Date.

7.3          Seller’s Closing Deliveries. No later than the Business Day prior
to the Closing, Seller shall deliver or cause to be delivered the following:

7.3.1     Deed. Deeds covering the Real Property in the form of Exhibit E
attached hereto and incorporated herein by this reference (“Deeds”) executed and
acknowledged by Seller and assigning all rights as “Declarant” under all
restrictive covenants described in the Title Commitment (the “Restrictive
Covenants”).

7.3.2     Bill of Sale. Bills of Sale covering the Personal Property in the form
of Exhibit F attached hereto and incorporated herein by this reference (“Bills
of Sale”) executed by Seller.

7.3.3     Assignment of Tenant Leases. An assignment and assumption of Tenant
Leases executed by each Seller, in the form of Exhibit G attached hereto and
incorporated herein by this reference (“Assignments of Leases”).

7.3.4     Assignment of Intangible Property. An assignment and assumption of the
Contracts (other than the Colliers Contract) and the Other Property Rights (to
the extent the same are not transferred by the Deed, Bill of Sale or Assignment
of Leases) executed by each Seller in the form of Exhibit H attached hereto and
incorporated herein by this reference (“Assignments of Intangible Property”),
assigning all Intangible Property, including warranties, without cost to Buyer.

7.3.5     Notice to Tenants. A letter addressed to each tenant in the form of
Exhibit I attached hereto and incorporated herein by this reference, executed by
each Seller.

7.3.6     Non-Foreign Status Affidavit. A non-foreign status affidavit in the
form of Exhibit J attached hereto and incorporated herein by this reference, as
required by Section 1445 of the Internal Revenue Code, executed by each Seller.

7.3.7     Evidence of Authority. Documentation to establish to Title Company’s

16


--------------------------------------------------------------------------------




reasonable satisfaction the due authorization of Seller’s execution of this
Agreement and all documents contemplated by this Agreement and the consummation
of the Transaction, executed by each Seller.

7.3.8     Letters of Credit as Tenant Security Deposits. With respect to any
security deposits which are letters of credit, Seller shall cause the same to be
assigned to Buyer, (i) deliver to Buyer at the Closing such letters of credit,
(ii) execute and deliver such other instruments as the issuers of such letters
of credit shall reasonably require, and (iii) cooperate with Buyer to change the
named beneficiary under such letters of credit to Buyer, and pay all fees
assessed by the issuers of the letters of credit as a condition to the
assignments.

7.3.9     Keys and Original Documents. Keys to all locks on the Real Property in
Seller’s or Seller’s building manager’s possession and originals or, if
originals are not available, copies, of all of the Property Information
(including all original Leases and Operating Agreements, if available), to the
extent not previously delivered to Buyer.

7.3.10       Memorandum of Agreement. The Memorandum of Agreement attached
hereto as Exhibit L (Sculpture Agreement).

7.3.11       Estimated Closing Statement. An estimated closing statement
prepared by Escrow Agent, in good faith confirming the prorations, payments,
adjustments, payment instructions, and other matters customarily set forth
therein, signed by Seller.

7.3.12       Updated Rent Roll. A Rent Roll prepared within five (5) days prior
to the Closing Date, certified by Seller.

7.3.13       Management Agreement. A Management Agreement in the form to be
negotiated between Buyer and Seller and attached hereto as Exhibit N by
amendment to this Agreement to be executed prior to the end of the Due Diligence
Period.

7.3.14       Development Agreement. An agreement regarding the development of
the remainder of the Terrace P.U.D. in the form to be negotiated between Buyer
and Seller and attached hereto as Exhibit O by amendment to this Agreement to be
executed prior to the end of the Due Diligence Period.

7.3.15       Promissory Note. The Promissory Note in the form to be negotiated
between Buyer and Seller and attached hereto as Exhibit P by amendment to this
Agreement to be executed prior to the end of the Due Diligence Period.

7.3.16       Deed of Trust. The Deed of Trust which secures the Promissory Note
in the form to be negotiated between Buyer and Seller and attached hereto as
Exhibit Q by amendment to this Agreement to be executed prior to the end of the
Due Diligence Period.

7.3.17       Other Documents. Such other documents as may be reasonably

17


--------------------------------------------------------------------------------




required by the Title Company or may be agreed upon by Seller and Buyer to
consummate the Transaction.

The items to be delivered by Seller in accordance with the terms of this
Section 7.3 shall be delivered to Escrow Agent no later than 2:00 p.m. Eastern
Time on the last Business Day prior to the Closing Date, except that the items
in the paragraph entitled “Keys and Original Documents” shall be delivered by
Seller outside of escrow and shall be deemed delivered if the same are located
at the Property (along with the Leases and other Property Information) on the
Closing Date.

7.4          Buyer’s Closing Deliveries. At the Closing, Buyer shall deliver or
cause to be delivered the following:

7.4.1     Purchase Price. The Purchase Price, as adjusted for apportionments and
other adjustments required under this Agreement, plus any other amounts required
to be paid by Buyer at Closing.

7.4.2     Assignment of Leases. The Assignments of Leases signed by Buyer.

7.4.3     Assignments of Intangible Property. The Assignment of Intangible
Property signed by Buyer.

7.4.4     Memorandum of Agreement. The Memorandum of Agreement attached hereto
as Exhibit L (Sculpture Agreement).

7.4.5     Evidence of Authority. Documentation to establish to Title Company’s
reasonable satisfaction the due authorization of Buyer’s acquisition of the
Property and Buyer’s execution of this Agreement and the documents required to
be delivered by Buyer pursuant to this Agreement and the consummation of the
Transaction.

7.4.6     Estimated Closing Statement. An estimated closing statement prepared
by Escrow Agent, in good faith confirming the prorations, payments, adjustments,
payment instructions, and other matters customarily set forth therein, signed by
Buyer.

7.4.7     Management Agreement. A Management Agreement in the form to be
negotiated between Buyer and Seller and attached hereto as Exhibit N by
amendment to this Agreement to be executed prior to the end of the Due Diligence
Period.

7.4.8     Development Agreement. An agreement regarding the development of the
remainder of the Terrace P.U.D. in the form to be negotiated between Buyer and
Seller and attached hereto as Exhibit O by amendment to this Agreement to be
executed prior to the end of the Due Diligence Period.

7.4.9     Other Documents. Such other documents as may be reasonably required by
the Title Company or may be agreed upon by Seller and Buyer to consummate the
Transaction.

18


--------------------------------------------------------------------------------


The Purchase Price shall be paid in accordance with the terms of Section 7.2
hereof and the items to be delivered by Buyer per subsection 7.4.2 through 7.4.9
shall be delivered to Escrow Agent no later than 2:00 p.m. Central Time on the
Closing Date, provided all conditions precedent to Buyer’s obligations on the
Closing Date hereunder have been satisfied and subject to Buyer’s confirmation
of receipt of all Seller’s Closing Deliveries as required in Section 7.3.

ARTICLE 8 - CONDITIONS TO CLOSING

8.1                 Conditions to Seller’s Obligations. Seller’s obligation to
close the Transaction is conditioned on all of the following, any or all of
which may be waived by Seller by an express written waiver, at its sole option:

8.1.1     Representations True. All representations and warranties made by Buyer
in this Agreement shall be true and correct in all material respects on and as
of the Closing Date, as if made on and as of such date;

8.1.2     Buyer’s Financial Condition. No petition has been filed by or against
Buyer under the Federal Bankruptcy Code or any similar state or federal Law,
whether now or hereafter existing; and

8.1.3     Buyer’s Deliveries Complete. Buyer shall have delivered the funds
required hereunder and all of the documents to be executed by Buyer set forth in
Section 7.4 and shall have performed all other covenants, undertakings and
obligations, and complied with all conditions required by this Agreement, to be
performed or complied with by Buyer at or prior to the Closing.

8.2                 Conditions to Buyer’s Obligations. Buyer’s obligation to
close the Transaction is conditioned on all of the following, any or all of
which may be expressly waived by Buyer in writing, at its sole option:

8.2.1     Representations True. Subject to the provisions of Section 9.2.3, all
representations and warranties made by Seller in this Agreement, as the same may
be amended as provided in Section 9.2.3(c), shall be true and correct in all
material respects on and as of the Closing Date, as if made on and as of such
date;

8.2.2     Title Conditions Satisfied. At the time of the Closing, title to the
Property shall be as provided in Article 4 of this Agreement;

8.2.3     Seller’s Deliveries Complete. Seller shall have delivered all of the
documents and other items required pursuant to Section 7.3 and shall have
performed all other covenants, undertakings and obligations, and complied with
all conditions required by this Agreement, to be performed or complied with by
Seller at or prior to the Closing;

8.2.4     Tenant Estoppels. Seller shall have delivered the Required Tenant
Estoppels to be delivered by Seller pursuant to the terms of Section 5.1.4.

8.3                 Waiver of Failure of Conditions Precedent. At any time or
times on or before

19


--------------------------------------------------------------------------------




the date specified for the satisfaction of any condition, Seller or Buyer may
elect in writing to waive the benefit of any such condition set forth in
Section 8.1 or Section 8.2, respectively. By closing the Transaction, Seller and
Buyer shall be conclusively deemed to have waived the benefit of any remaining
unfulfilled conditions set forth in Section 8.1 and Section 8.2, respectively.
In the event any of the conditions set forth in Section 8.1 or Section 8.2 are
neither waived nor fulfilled, Seller or Buyer (as appropriate) may exercise such
rights and remedies, if any, that such party may have pursuant to the terms of
Article 11 hereof. The provisions of this Section 8.3 shall not be construed to
affect or impair any rights or remedies Buyer may have against Seller as a
result of a breach of any of Seller’s Warranties not actually known by Buyer at
Closing.

8.4                 Approvals not a Condition to Buyer’s Performance. Subject to
Buyer’s right to terminate this Agreement prior to the expiration of the Due
Diligence Period in accordance with the terms of Article 5 hereof, Buyer
acknowledges and agrees that its obligation to perform under this Agreement is
not contingent upon Buyer’s ability to obtain any (a) governmental or
quasi-governmental approval of changes or modifications in use or zoning, or
(b) modification of any existing land use restriction.

ARTICLE 9 - REPRESENTATIONS AND WARRANTIES

9.1                 Buyer’s Representations. Buyer represents and warrants to,
and covenants with, Seller as follows:

9.1.1     Buyer’s Authorization. Buyer (and as used in this Section 9.1.1, the
term Buyer includes any general partners or managing members of Buyer) (a) is
duly organized (or formed), validly existing and in good standing under the Laws
of its State of organization and, as to the extent required by Laws for this
Transaction, the State in which the Property is located, (b) is authorized to
consummate the Transaction and fulfill all of its obligations hereunder and
under all documents contemplated hereunder to be executed by Buyer, and (c) has
all necessary power to execute and deliver this Agreement and all documents
contemplated hereunder to be executed by Buyer, and to perform all of its
obligations hereunder and thereunder. This Agreement and all documents
contemplated hereunder to be executed by Buyer, have been duly authorized by all
requisite partnership, corporate or other required action on the part of Buyer
and are the valid and legally binding obligation of Buyer, enforceable in
accordance with their respective terms. Neither the execution and delivery of
this Agreement and all documents contemplated hereunder to be executed by Buyer,
nor the performance of the obligations of Buyer hereunder or thereunder will
result in the violation of any Law or any provision of the organizational
documents of Buyer or will conflict with any order or decree of any court or
governmental instrumentality of any nature by which Buyer is bound.

9.1.2     Phoenix IV Sculpture. Buyer shall not remove all or any part of the
Phoenix IV Sculpture located near the intersection of Via Fortuna Drive and
Tuscan Terrace for a period of twenty-five (25) years from the Closing Date,
which agreement shall be evidenced by a Memorandum of Agreement in the form of
Exhibit L to be filed in the Official Public Record of Travis County, Texas;
however, Buyer may remove such

20


--------------------------------------------------------------------------------




Sculpture if damaged and not susceptible to repair upon the payment of costs
deemed reasonable by Buyer.

9.1.3     Management Agreement. Buyer agrees to enter into a Management
Agreement with ClayDesta, L.P., in the form which is mutually agreeable to each
party to be negotiated and attached hereto as Exhibit N by amendment to this
Agreement on or before the end of the Due Diligence Period..

9.2                 Seller’s Representations. Each of Sellers represent and
warrant to Buyer on behalf of their individual entity but not as to the other as
follows:

9.2.1     Seller’s Authorization. Seller (a) is duly organized (or formed),
validly existing and in good standing under the Laws of its State of
organization and, as to the extent required by applicable Laws, of the State in
which the Property is located, (b) is authorized to consummate the Transaction
and fulfill all of its obligations hereunder and under all documents
contemplated hereunder to be executed by Seller, and (c) has all necessary power
to execute and deliver this Agreement and all documents contemplated hereunder
to be executed by Seller, and to perform all of its obligations hereunder and
thereunder. This Agreement and all documents contemplated hereunder to be
executed by Seller, have been duly authorized by all requisite partnership,
corporate or other required action on the part of Seller and are the valid and
legally binding obligation of Seller, enforceable in accordance with their
respective terms. Neither the execution and delivery of this Agreement and all
documents contemplated hereunder to be executed by Seller, nor the performance
of the obligations of Seller hereunder or thereunder will result in the
violation of any Law or any provision of the organizational documents of Seller
or will conflict with any order or decree of any court or governmental
instrumentality of any nature by which Seller is bound.

9.2.2     Other Seller’s Representations and Warranties. Seller represents and
warrants as follows:

(a)           Except as listed in Exhibit K attached hereto and incorporated
herein by this reference, there are no current or pending uninsured claims or
litigation against Seller, any of which any Seller has received written notice.

(b)           Except for (i) the contracts and operating agreements
(collectively “Contracts”) listed in Exhibit B attached hereto, (ii) the Leases,
(iii) the Permitted Exceptions, and (iv) and the Brokerage Agreements, Sellers
have not entered into any contracts, subcontracts or agreements affecting the
Property that will be binding upon Buyer after the Closing. The foregoing shall
be deemed to include all Contracts and New Leases executed after the Effective
Date with Buyer’s consent.

(c)           Except as set forth in Exhibit K, Sellers have not received any
written notice of default from any parties to the Contracts or Leases that has
not been cured on or before the date hereof. All Contracts are assignable
without the payment of any fee and are terminable upon the delivery of 30 days’
notice,

21


--------------------------------------------------------------------------------




except as noted on Exhibit B.

(d)           The only tenants entitled to possession of any portion of the
Property are the tenants listed the Rent Roll. Buyer acknowledges that the Rent
Roll to be delivered at the Closing may include New Leases approved by Buyer.

(e)           The matters set forth in the Rent Roll, are true and correct.

(f)            Sellers have not received any written notice from any
governmental authority with respect to the violation of any zoning Law or
ordinance applicable to the Property.

(g)           Sellers have not received any written notice from any governmental
authority with respect to any environmental claims.

(h)           All persons and entities presently employed in connection with the
operation and maintenance of the Property are employed on an “at will” basis.

(i)            Seller has performed, and at Closing shall have performed all
obligations which it shall have been required to perform on or prior to the
Closing Date under the Contracts. Buyer shall notify Seller prior to the
expiration of the Due Diligence Period which of the terminable Contracts, if
any, Buyer requires Seller to give a thirty (30) day termination notice, which
notice shall be immediately sent by Seller terminating such Contracts. Buyer
shall be responsible for all payments under the Contracts attributable to the
period from Closing until the effective date of such terminations.

(j)            Except as set forth on Exhibit D, which list sets forth a true,
complete and correct list of the Leases which affect the Property, copies of all
of which have been or will be delivered to Buyer as part of the Property
Information, there are no oral or written leases or rights of occupancy or
grants or claims of right, title or interest in any portion of the Property.
There are no defaults by Seller under the Leases, and to the best of Seller’s
knowledge, no default by any tenant under any of the Leases. All tenant
improvements and leasing commissions required to be completed and/or paid as of
the date hereof have been completed and/or made. There are no refurbishment
allowances payable under the Leases except as set forth in the Rent Roll.

(k)           To Seller’s knowledge, there are no Hazardous Substances (defined
below) and no Hazardous Wastes (defined below) present on the Property
including, without limitation, asbestos, flammable substances, explosives,
radioactive materials, Hazardous Wastes, toxic substances, pollutants,
pollution, contaminant, polychlorinated biphenyls (“PCBs”), urea formaldehyde
foam insulation, radon, corrosive, irritant, biologically infectious materials,
petroleum product, garbage, refuse, sludge, hazardous or waste materials (other
than ordinary course garbage and refuse of tenants and ordinary course cleaning
materials) and none of the aforesaid have been disposed of in the Property by

22


--------------------------------------------------------------------------------




Seller or its tenants. Seller has not been identified in any litigation,
administrative proceeding or investigation as a responsible party or potentially
responsible party for any liability for clean-up costs, natural resource damages
or other damages or liability for prior disposal or release of Hazardous
Substances, Hazardous Wastes or other environmental pollutants or contaminants
at the Property, and no lien or super-lien has been recorded, filed or otherwise
asserted against the Property. For purposes of this Agreement, “Hazardous
Substances” means those elements and compounds which are designated as such in
Section 101(14) of the Comprehensive Response, Compensation and Liability Act
(CERCLA), 42 U.S.C. Section 9601 (14), as amended, all petroleum products and
by-products, and any other hazardous substances as that term may be further
defined in any and all applicable federal, state and local laws; and “Hazardous
Wastes” means any hazardous waste, residential or household waste, solid waste,
or other waste as defined in applicable federal, state and local laws.

(l)            Except as set forth in applicable Leases and brokerage contracts
delivered to Buyer with the Property Information, no brokerage or leasing
commission or other compensation is now, or will at Closing be, due or payable
to any person, firm, corporation, or other entity with respect to or on account
of any of the Leases, or any extensions or renewals thereof. Except as set forth
in the commission agreements listed on Exhibit M (the “Commission Agreements”),
there are no leasing commissions and/or fees which will become due upon the
renewal or extension of any of the Leases. To Seller’s knowledge, Exhibit M is a
true, correct and complete list of all existing Commission Agreements. True,
accurate and complete copies of all Commission Agreements affecting the Property
shall be included with the Property Information.

(m)          No work has been performed or is in progress at, and no materials
have been furnished to, the Property, which, though not presently the subject
of, might give rise to construction, mechanic’s, materialmen’s, municipal or
other liens against the Property or any portion thereof, except that for which
full and complete releases have been obtained. If any lien for any such work
commenced prior to Closing is filed before or after Closing, Seller shall
promptly discharge the same.

(n)           Seller has not applied for nor obtained previously a reduced
valuation for any portion of the Real Property for ad valorem tax purposes for
which there could be a roll-back of such tax obligations as a result of the sale
to Buyer or change in use of any portion of the Real Property.

(o)           There are no public improvements in the nature of off-site
improvements, or otherwise, which have been ordered to be made and/or which have
not heretofore been assessed, and, to Seller’s knowledge, there are no special
or general assessments currently affecting or pending against the Property,
except as set forth in the Title Commitment.

(p)           Seller shall make arrangements for the Owners of the remaining

23


--------------------------------------------------------------------------------




building sites in The Terrace to execute a Development Agreement in the form
mutually agreeable to each party to be negotiated and attached hereto as
Exhibit O by amendment to this Agreement on or before the end of the Due
Diligence Period.

9.2.3                     General Provisions Regarding Seller’s Warranties.

(a)           No Representation As to Leases. Seller does not represent or
warrant that any particular Lease or Leases will be in force or effect on the
Closing Date or that the tenants will have performed their obligations
thereunder.

(b)           Seller’s Warranties Deemed Modified. To the extent that Buyer
actually knows prior to the expiration of the Due Diligence Period that Seller’s
Warranties are inaccurate, untrue or incorrect in any way, such Seller’s
Warranties shall be deemed modified to reflect Buyer’s actual knowledge.

(c)           Notice of Breach; Seller’s Right to Cure. If after the expiration
of the Due Diligence Period but prior to the Closing, Buyer obtains actual
knowledge that any of Seller’s Warranties are untrue, inaccurate or incorrect in
any material respect, Buyer shall give Seller, as appropriate, written notice
thereof within five (5) Business Days of obtaining such knowledge (but, in any
event, prior to the Closing). If at or prior to the Closing, Seller obtains
actual knowledge that any of Seller’s Warranties are untrue, inaccurate or
incorrect in any material respect, Seller shall give Buyer written notice
thereof within five (5) Business Days of obtaining such knowledge (but, in any
event, prior to the Closing). In either such event, Seller shall have the right
to cure such misrepresentation or breach and shall be entitled to a reasonable
adjournment of the Closing (not to exceed thirty (30) days) for the purpose of
such cure. If Seller is unable to so cure any misrepresentation or breach, then
Buyer, as its sole remedy for any and all such materially untrue, inaccurate or
incorrect material representations or warranties, shall elect either (a) to
waive such misrepresentations or breaches of representations and warranties and
consummate the Transaction without any reduction of or credit against the
Purchase Price, or (b) to terminate this Agreement by written notice given to
Seller on the Closing Date, in which event this Agreement shall be terminated,
any Deposit shall be returned to Buyer and, thereafter, neither party shall have
any further rights or obligations hereunder except as provided in any section
hereof that by its terms expressly provides that it survives any termination of
this Agreement and receive a reimbursement of its due diligence costs pursuant
to Section 11.3 hereof as Buyer’s sole remedy. If any of Seller’s Warranties are
untrue, inaccurate or incorrect but are not, in the aggregate, untrue,
inaccurate or incorrect in any material respect, Buyer shall be deemed to waive
such misrepresentation or breach of warranty, and Buyer shall be required to
consummate the Transaction, but Buyer shall be entitled to a credit against the
Purchase Price resulting from the untruth, inaccuracy or incorrectness of
Seller’s Warranties. The untruth, inaccuracy or incorrectness of Seller’s
Warranties shall be deemed material only if Buyer’s aggregate damages resulting
from the untruth, inaccuracy or incorrectness of Seller’s Warranties are

24


--------------------------------------------------------------------------------




reasonably estimated to exceed $50,000.00.

(d)           Survival; Limitation on Seller’s Liability. Seller’s Warranties
shall survive the Closing and not be merged therein for a period of twelve (12)
months and Seller shall only be liable to Buyer hereunder for a breach of
Warranties made herein or in any of the documents executed by Seller,
respectively, at the Closing with respect to which a claim is made by Buyer
against Seller on or before twelve (12) months after the date of the Closing.

ARTICLE 10 - COVENANTS

10.1               Buyer’s Covenants. Buyer hereby covenants as follows:

10.1.1   Confidentiality. Buyer acknowledges that any information heretofore or
hereafter furnished to Buyer with respect to the Property has been and will be
so furnished on the condition that Buyer maintain the confidentiality thereof.
Accordingly, except as set forth below (with respect to Buyer’s right to
disclose such information (i) on a need-to-know basis to its employees, members
of professional firms serving it or potential lenders or investors, (ii) to a
governmental agency in conducting Buyer’s Due Diligence or application for
development permits and authorizations, (iii) to the extent that such
information is a matter of public record, (iv) to the extent Buyer’s securities
counsel recommends a filing with the Securities and Exchange Commission, or
(v) as required by Laws or judicial process), Buyer shall hold, and shall cause
Buyer’s Representatives to hold, in strict confidence, and Buyer shall not
disclose, and shall prohibit Buyer’s Representatives from disclosing, to any
other person without the prior written consent of Seller until such time as the
Closing shall have been consummated, (a) the terms of the Agreement, (b) any of
the information in respect of the Property delivered to or for the benefit of
Buyer whether by any Buyer’s Representatives or by Seller or any of the Seller
Parties, including, but not limited to, any information heretofore or hereafter
obtained by Buyer or any Buyer’s Representatives in connection with its Due
Diligence, (c)  the identity of any direct or indirect owner of any beneficial
interest in Seller and (d) any Confidential Materials. In the event the Closing
does not occur or this Agreement is terminated, Buyer shall promptly return to
Seller all copies of documents containing any of such information without
retaining any copy thereof or extract therefrom. Notwithstanding anything to the
contrary hereinabove set forth, Buyer may disclose such information (i) on a
need-to-know basis to its employees, members of professional firms serving it or
potential lenders or investors, (ii) to a governmental agency in conducting
Buyer’s Due Diligence or application for development permits and authorizations,
(iii) to the extent that such information is a matter of public record, (iv) to
the extent Buyer’s securities counsel recommends a filing with the Secutiries
and Exchange Commission, or (v) as required by Laws or judicial process. The
provisions of this Subsection 10.1.1 shall survive any termination of this
Agreement.

10.1.2   Buyer’s Indemnity. Buyer hereby agrees to indemnify, defend, and hold
Seller and each of the other Seller Parties free and harmless from and against
any and all Liabilities (including reasonable attorneys’ fees, expenses and
disbursements) arising out of or resulting from (a) the breach of the terms of
Subsection 10.1.1 or (b) the entry on

25


--------------------------------------------------------------------------------




the Real Property and/or the conduct of any Due Diligence by Buyer or any of
Buyer’s Representatives at any time prior to the Closing; provided, however,
that Buyer’s obligations under this clause (b) shall not apply to the mere
discovery of any pre-existing environmental or physical condition at the
Property. The foregoing indemnity shall survive the Closing (and not be merged
therein) or any earlier termination of this Agreement.

10.2               Seller’s Covenants. Seller hereby covenants as follows:

10.2.1   Service Contracts.

(a)          Without Buyer’s prior consent, between the Effective Date and the
Closing Date, Seller shall not extend, renew, replace or modify any Contract or
enter into any new service contract or agreement unless such Contract, service
contract or agreement (as so extended, renewed, replaced or modified) can be
terminated by the owner of the Property without penalty on not more than thirty
(30) days’ notice. Seller shall provide Buyer not less than three (3) Business
Days’ prior written notice to provide its consent to any such contract,
extension, renewal, replacement or modification allowed per this paragraph. If
Buyer fails to object in writing to any such proposed action within three
(3) Business Days after receipt of the aforementioned notice, Buyer shall be
deemed to have approved the proposed action. Buyer’s consent shall not be
unreasonably withheld or delayed with respect to any such transaction that is
proposed prior to the end of the Due Diligence Period, but thereafter, Buyer, in
its sole and absolute discretion, shall be entitled to grant or withhold its
consent with respect to any such transaction that is proposed between the end of
the Due Diligence Period and the Closing.

(b)         Seller shall immediately after Closing make arrangements to transfer
all Service Contracts into the name of Buyer.

10.2.2   Maintenance of Property. Except to the extent Seller is relieved of
such obligations by Article 12 hereof, between the date hereof and the Closing
Date Seller shall maintain and keep the Property in a manner consistent with
Seller’s past practices with respect to the Property.

10.2.3     Disposition of Certain Settlements and Pending Claims. Seller is
currently a party to the following litigations, settlements and agreements: 
(i) a Settlement Funds Escrow Agreement between The Lincoln National Life
Insurance Company and Desta Two Partnership, Ltd. dated December 24, 2004, and
(ii) current litigation entitled Desta Five Partnership, Ltd. vs. Kone Inc.,
Case No. 403947, 201st Judicial District, Travis County, Texas (hereinafter
collectively referred to as the “Actions”).  Notwithstanding anything else
contained in this Agreement, neither the Actions nor any affirmative relief,
awards or benefits resulting from the Actions shall be deemed a part of the
Property and shall not be transferred to Buyer per this Agreement. However, to
the extent any results of the Actions, whether by settlement, decree, judgment
or otherwise, and either prior to or following the Closing, adversely affect 
(i.e., results in a monetary judgment against the owner of the Property, or
results in a rent reduction, rent abatement or reduction in leasehold
obligations by a current tenant compared to such tenant’s lease

26


--------------------------------------------------------------------------------




obligations set forth in the Rent Roll or otherwise adversely affects the value
of the Property) the value of any of the Property (hereinafter “Net Adverse
Effect”), then (i) in the event such Net Adverse Effect is determined prior to
the Closing Date, Seller shall credit to Buyer a sum equal to the amount of the
Net Adverse Effect against the Purchase Price, and (ii) in the event such Net
Adverse Effect is determined following the Closing, Seller will indemnify and
hold Buyer harmless in an amount equal to the Net Adverse Effect, and defend
Buyer in connection with such claims. The provisions of this section shall
survive the Closing and shall not be merged into the deed.

10.2.4      Additional Covenants of Seller. In addition to the covenants
contained in other Sections of this Agreement, Seller covenants that it shall:

(a)             Not make or permit to be made any alterations, improvements or
additions to the Property without the prior written consent of Buyer, except as
required under any Lease, which shall only be undertaken after notice to Buyer.

(b)             Not apply any tenant’s security deposit to the discharge of such
tenant’s obligations, without Buyer’s prior written consent.

(c)             Timely bill all tenants for all rent and other charges billable
under Leases, and use its best efforts to collect any rent in arrears,
consistent with past practice.

(d)             Notify Buyer promptly of the occurrence of any of the following:
(i) a fire or other casualty causing damage to the Property, or any portion
thereof; (ii) receipt of notice of eminent domain proceedings or condemnation of
or affecting the Property, or any portion thereof; (iii) receipt of notice from
any governmental authority or insurance underwriter relating to the condition,
use or occupancy of the Property, or any portion thereof, or any real property
adjacent to any of the Property, or setting forth any requirements with respect
thereto; (iv) an actual default of any tenant claimed by Seller or the receipt
or delivery of any default or termination notice or claim of offset or defense
to the payment of rent from any tenant within the past twelve months;
(v) receipt of any notice of default from the holder of any lien or security
interest in or encumbering the Property, or any portion thereof; (vi) a change
in the occupancy of the leased portions of the Property; (vii) receipt of any
notice of any actual or threatened litigation against Seller affecting or
relating to the Property, or any portion thereof; or (viii) the commencement of
any strike, lock out, boycott or other labor trouble affecting the Property, or
any portion thereof.

(e)             Notify Buyer of any tax assessment disputes (pending or
threatened) prior to Closing, and not agree to any changes in the real estate
tax assessment, nor settle, withdraw or otherwise compromise any pending claims
with respect to prior tax assessments, without Buyer’s prior written consent
(not to be unreasonably withheld). If any proceedings shall result in any
reduction of assessment and/or tax for the tax year in which the Closing occurs,
it is agreed that the amount of tax savings or refund for such tax year, less
the reasonable fees and disbursements in connection with such proceedings, shall
be apportioned between the parties as of the date real estate taxes are
apportioned under this Agreement.

27


--------------------------------------------------------------------------------




(f)              Maintain in effect until the Closing Date the insurance
policies (or like policies) now in effect with respect to the Property and
Personal Property.

10.3               Mutual Covenants.

10.3.1   Publicity. Seller and Buyer each hereby covenant and agree that
(a) prior to the Closing neither Seller nor Buyer shall issue any Release (as
hereinafter defined) with respect to the Transaction without the prior consent
of the other, except to the extent required by applicable Law or recommended by
Buyer’s securities counsel to satisfy requirements of applicable securities law.

10.3.2   Brokers. Seller and Buyer expressly acknowledge that neither Seller nor
Buyer has employed any broker or agent to represent Seller or Buyer, with
respect to this Agreement other than William L. Jackson of NorthMarq Capital,
whose commission equal to 27.5 bps of the Purchase Price shall be paid by Seller
at Closing.

10.3.3   Tax Protests, Tax Refunds and Credits. Subject to Section 10.2.4 (e),
Seller shall have the right to continue and to control the progress of and to
make all decisions with respect to any contest of the real estate taxes and
personal property taxes for the Property due and payable during all Tax Years
prior to the Closing Tax Year. Buyer shall have the right to control the
progress of and to make all decisions with respect to any tax contest of the
real estate taxes and personal property taxes for the Property due and payable
during the Closing Tax Year and all Tax Years subsequent to the Closing Tax
Year. All real estate and personal property tax refunds and credits received
after Closing with respect to the Property shall be applied in the following
order of priority:  first, to pay the costs and expenses (including reasonable
attorneys’ fees, expenses and disbursements) incurred in connection with
obtaining such tax refund or credit; second, to pay any amounts due to any past
or present tenant of the Property as a result of such tax refund or credit to
the extent required pursuant to the terms of the Leases; and third, apportioned
between Buyer and Seller as follows:

(a) with respect to any refunds or credits attributable to real estate and
personal property taxes due and payable during the Closing Tax Year (regardless
of the year for which such taxes are assessed), such refunds and credits shall
be apportioned between Buyer and Seller in the manner provided in Section 6.3;

(b) with respect to any refunds or credits attributable to real estate and
personal property taxes due and payable during any period prior to the Closing
Tax Year (regardless of the year for which such taxes are assessed), Seller
shall be entitled to the entire refunds and credits; and

(c) with respect to any refunds or credits attributable to real estate and
personal property taxes due and payable during any period after the Closing Tax
Year (regardless of the year for which such taxes are assessed), Buyer shall be
entitled to the entire refunds and credits.

10.3.4   Survival. The provisions of this Section 10.3 shall survive the Closing

28


--------------------------------------------------------------------------------




(and not be merged therein) of this Agreement.

ARTICLE 11 - FAILURE OF CONDITIONS

11.1               To Seller’s Obligation to Close. If, on or before the Closing
Date, (i) Buyer is in default of any of its material obligations hereunder, or
(ii) any of Buyer’s material representations or warranties are untrue in any
material respect, or (iii) the Closing otherwise fails to occur by reason of
Buyer’s failure or refusal to perform its material obligations hereunder in a
prompt and timely manner, and such circumstance in (i) or (ii) continues for
five (5) days after written notice from Seller to Buyer, which written notice
shall detail such default, untruth or failure, as applicable, or if (iii) occurs
then Seller shall have the right, to elect, as its sole and exclusive remedy, to
terminate this Agreement by written notice to Buyer. If this Agreement is so
terminated after the end of the Due Diligence Period, then Seller shall be
entitled to the Deposit as liquidated damages, and thereafter neither party to
this Agreement shall have any further rights or obligations hereunder other than
any arising under any section herein which expressly provides that it survives
the termination of this Agreement. If this Agreement is so terminated prior to
the expiration of the Due Diligence Period, then Buyer shall be entitled to a
return of the Deposit.

11.2               To Buyer’s Obligation to Close. If, at the Closing,
(i) Seller is in default of any of its material obligations hereunder, or
(ii) any of Seller’s material representations or warranties are untrue in any
material respect, or (iii) the Closing otherwise fails to occur by reason of
Seller’s failure or refusal to perform its material obligations hereunder in a
prompt and timely manner, and such circumstance in (i), (ii) or (iii) continues
for five (5) days after written notice from Buyer to Seller, which written
notice shall detail such default, untruth or failure, as applicable, Buyer shall
have the right, to elect, as its sole and exclusive remedy, any one of the
following:  (a) terminate this Agreement by written notice to Seller, promptly
after which any Deposit shall be returned to Buyer and receive a reimbursement
of its due diligence costs pursuant to Section 11.3, or (b) waive the condition
and proceed to close the Transaction, or (c) seek specific performance of this
Agreement by Seller. As a condition precedent to Buyer exercising any right it
may have to bring an action for specific performance hereunder, Buyer must
commence such an action within ninety (90) days after the occurrence of Seller’s
default. Buyer agrees that its failure to timely commence such an action for
specific performance within such ninety (90) day period shall be deemed a waiver
by it of its right to commence an action for specific performance as well as a
waiver by it of any right it may have to file or record a notice of lis pendens
or notice of pendency of action or similar notice against any portion of the
Property.

ARTICLE 12 - CONDEMNATION/CASUALTY

12.1               Right to Terminate. If, after the date hereof, (a) any
portion of the Property is taken by condemnation or eminent domain (or is the
subject of a pending taking which has not yet been consummated), or (b) any
portion of the Property is damaged or destroyed (excluding routine wear and
tear), Seller shall notify Buyer in writing of such fact promptly after
obtaining knowledge thereof. If the Property is the subject of a Major
Casualty/Condemnation that occurs after the Effective Date, Buyer shall have the
right to terminate this Agreement by giving written notice to Seller no later
than ten (10) Business Days after the giving of Seller’s notice, and the

29


--------------------------------------------------------------------------------




Closing Date shall be extended, if necessary, to provide sufficient time for
Buyer to make such election. The failure by Buyer to so elect in writing to
terminate this Agreement within such ten (10) Business Day period shall be
deemed an election not to terminate this Agreement. If this Agreement is
terminated pursuant to this Section 12.1, any Deposit shall be returned to Buyer
and, thereafter, this Agreement shall terminate and neither party to this
Agreement shall have any further rights or obligations hereunder other than any
arising under any section herein which expressly provides that it shall survive
the termination of this Agreement. If the casualty is not a Major Casualty, the
parties shall close Escrow and Buyer shall receive a credit against the Purchase
Price a sum equal to the reasonable cost of repair of such non-Major Casualty.

12.2               Allocation of Proceeds and Awards. If a condemnation or
casualty occurs after the date hereof and this Agreement is not terminated as
permitted pursuant to the terms of Section 12.1, then this Agreement shall
remain in full force and effect, Buyer shall acquire the remainder of the
Property upon the terms and conditions set forth herein and at the Closing:

12.2.1    if the awards or proceeds, as the case may be, have been paid to
Seller prior to Closing, Buyer shall receive a credit at Closing equal to
(i) the amount of any such award or proceeds on account of such condemnation or
casualty, plus (ii) if a casualty has occurred and such casualty is an insured
casualty, an amount equal to Seller’s deductible with respect to such casualty;
and

12.2.2    to the extent that such award or proceeds have not been paid to Seller
prior to Closing, (i) if a casualty has occurred and such casualty is an insured
casualty, Buyer shall receive a credit at Closing equal to Seller’s deductible
with respect to such casualty,  and (ii) Seller shall assign to Buyer at the
Closing (without recourse to Seller) the rights of Seller to, and Buyer shall be
entitled to receive and retain, such condemnation awards or insurance proceeds.

12.3               Insurance. Seller shall maintain the property insurance
coverage currently in effect for the Property, or comparable coverage, through
the Closing Date.

12.4               Waiver. The provisions of this Article 12 supersede the
provisions of any applicable Laws with respect to the subject matter of this
Article 12.

ARTICLE 13 - ESCROW

The Deposit and any other sums (including, without limitation, any interest
earned thereon) which the parties agree shall be held in escrow (herein
collectively called the “Escrow Deposits”), shall be held by the Escrow Agent,
in trust, and disposed of only in accordance with the following provisions:

13.1               Deposit. The Escrow Agent shall invest the Escrow Deposits in
government insured interest-bearing instruments reasonably satisfactory to both
Buyer and Seller, shall not commingle the Escrow Deposits with any funds of the
Escrow Agent or others, and shall promptly provide Buyer and Seller with
confirmation of the investments made.

13.2               Delivery. If the Closing occurs, the Escrow Agent shall
credit the Escrow

30


--------------------------------------------------------------------------------




Deposits against the Purchase Price or return the Deposit to Buyer, per Buyer’s
closing instructions.

13.3               Failure of Closing. If for any reason the Closing does not
occur, the Escrow Agent shall deliver the Escrow Deposits to Seller or Buyer
only upon receipt of a written demand therefore from such party, subject to the
following provisions of this Section 13.3. If for any reason the Closing does
not occur and either party makes a written demand upon the Escrow Agent for
payment of the Escrow Deposits, the Escrow Agent shall give written notice to
the other party of such demand. If the Escrow Agent does not receive a written
objection from the other party to the proposed payment within five (5) Business
Days after the giving of such notice, the Escrow Agent is hereby authorized to
make such payment. If the Escrow Agent does receive such written objection
within such period, the Escrow Agent shall continue to hold such amount until
otherwise directed by written instructions signed by Seller and Buyer or a final
judgment of a court.

13.4               Stakeholder. The parties acknowledge that the Escrow Agent is
acting solely as a stakeholder at their request and for their convenience, that
the Escrow Agent shall not be deemed to be the agent of either of the parties,
and that the Escrow Agent shall not be liable to either of the parties for any
action or omission on its part taken or made in good faith, and not in disregard
of this Agreement, but shall be liable for its negligent acts and for any
Liabilities (including reasonable attorneys’ fees, expenses and disbursements)
incurred by Seller or Buyer resulting from the Escrow Agent’s mistake of Laws
respecting the Escrow Agent’s scope or nature of its duties. Seller and Buyer
shall jointly and severally indemnify and hold the Escrow Agent harmless from
and against all Liabilities (including reasonable attorneys’ fees, expenses and
disbursements) incurred in connection with the performance of the Escrow Agent’s
duties hereunder, except with respect to actions or omissions taken or made by
the Escrow Agent in bad faith, in disregard of this Agreement or involving
negligence on the part of the Escrow Agent.

13.5               Taxes. The Party that receives any interest earned on the
Deposit shall pay any income taxes imposed thereon.

13.6               Execution By Escrow Agent. The Escrow Agent has executed this
Agreement in the place indicated on the signature page hereof in order to
confirm that the Escrow Agent has received and shall hold the Escrow Deposits,
in escrow, and shall disburse the Escrow Deposits pursuant to the provisions of
this Article 13.

ARTICLE 14 — LEASE EXPENSES

14.1               New Leases; Lease Modifications. After the Effective Date,
Seller shall not, without Buyer’s prior written consent, (a) enter into a New
Lease; (b) modify or amend any Lease (except pursuant to the exercise by a
tenant of a renewal, extension or expansion option or other right contained in
such tenant’s lease); or (c) consent to any assignment or sublease in connection
with any Lease. Seller shall furnish Buyer with a written notice of the proposed
action which shall contain information regarding the proposed action that Seller
believes is reasonably necessary to enable Buyer to make informed decisions with
respect to the advisability of the proposed action. Buyer’s consent to any
matter described in this Section 14.1 may be withheld in Buyer’s sole
discretion, and will be given or denied within five (5) Business Days

31


--------------------------------------------------------------------------------




after receipt of the relevant information reasonably requested by Buyer. If
Buyer fails to respond, Buyer shall be deemed to have approved the same.
Notwithstanding the foregoing, if any Lease requires that the landlord’s consent
be subject to specific standards of discretion, then Buyer shall be obligated to
consider Buyer’s consent under the same standard of discretion. Any notice from
Buyer rejecting a proposed action shall include a description of the reasons for
Buyer’s rejection. Seller shall deliver to Buyer a true and complete copy of
each such New Lease, renewal or extension agreement, modification, or amendment,
as the case may be, promptly after the execution and delivery thereof.

ARTICLE 15 — GENERAL PROVISIONS AND MISCELLANEOUS

15.1               Buyer’s Assignment. This Agreement, and the terms, covenants,
and conditions herein contained, shall inure to the benefit of and be binding
upon the heirs, personal representatives, successors, and assigns of each of the
parties hereto. Buyer may freely assign all or a portion of its rights under
this Agreement to an affiliated company under joint ownership with Buyer without
the prior written consent of Seller. Any assignee of Buyer shall assume all
obligations of Buyer hereunder, but Buyer shall remain primarily liable for the
performance of Buyer’s obligations, and shall deliver a copy of the fully
executed written assignment and assumption agreement to Seller. Notwithstanding
the above, an assignee that (i) takes a partial interest in the Agreement,
(ii) is an entity or person taking title pursuant to an exchange under
Section 1031 of the Internal Revenue Code of 1986 as amended, and (iii) is a
partner in a partnership that is controlled by Buyer and Buyer is also taking
title to the Property, shall not be obligated to assume any obligations of Buyer
in this Agreement, and shall not be named on the Tenant Notification Letter.

15.2               Exchange. The Buyer (and any permitted assignee of Buyer) or
Seller may elect to effect the transfer and conveyance of the Property, in whole
or in part, as part of an exchange under Section 1031 of the Internal Revenue
Code of 1986, as amended (“Code”), and each agree to reasonably cooperate with
the other in relation thereto. Notwithstanding the foregoing, the Closing shall
not be delayed as the result of such exchange; all additional costs in
connection with such exchange shall be borne by the exchanging party; and the
exchanging party shall indemnify the non-exchanging party and hold the
non-exchanging party harmless from and against any and all claims, demands,
liabilities, costs, expenses, penalties, damages and losses, including, without
limitation, reasonable attorneys’ fees relating to the exchanging party’s
participation in such exchange. Neither party is required to take title to any
other property. This Agreement and Seller’s obligations hereunder are not
subject to or conditioned upon any party’s ability to consummate an exchange.
Buyer acknowledges that Seller, prior to Closing, may, at Seller’s sole
discretion, and subject to any such affiliates assuming Seller’s obligations
under this Agreement to transfer the respective property to Buyer, make certain
assignments of Property to affiliate(s) of Seller in preparation for an exchange
authorized under this paragraph. In such event, (i) this Contract shall be
amended to include such affiliate(s) under the definition of Seller, and
(ii) nothing herein shall be construed to relieve Seller of from its obligations
under this Agreement.

15.3               Survival/Merger. Except for the provisions of this Agreement
which are explicitly stated to survive the Closing, (a) none of the terms of
this Agreement shall survive the Closing, and (b) the delivery of the Deed and
any other documents and instruments by Seller and

32


--------------------------------------------------------------------------------




the acceptance thereof by Buyer shall effect a merger, and be deemed the full
performance and discharge of every obligation on the part of Buyer and Seller to
be performed hereunder.

15.4               Integration; Waiver. This Agreement, together with the
Exhibits hereto, embodies and constitutes the entire understanding between the
parties with respect to the Transaction and all prior agreements,
understandings, representations and statements, oral or written, are merged into
this Agreement. Neither this Agreement nor any provision hereof may be waived,
modified, amended, discharged or terminated except by an instrument signed by
the party against whom the enforcement of such waiver, modification, amendment,
discharge or termination is sought, and then only to the extent set forth in
such instrument. No waiver by either party hereto of any failure or refusal by
the other party to comply with its obligations hereunder shall be deemed a
waiver of any other or subsequent failure or refusal to so comply.

15.5               Governing Law. This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of Texas.

15.6               Captions Not Binding; Exhibits. The captions in this
Agreement are inserted for reference only and in no way define, describe or
limit the scope or intent of this Agreement or of any of the provisions hereof.
All Exhibits attached hereto shall be incorporated by reference as if set out
herein in full.

15.7               Binding Effect. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

15.8               Severability. If any term or provision of this Agreement or
the application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforced to the fullest
extent permitted by Law.

15.9               Notices. Any notice, request, demand, consent, approval and
other communications under this Agreement shall be in writing, and shall be
deemed duly given or made at the time and on the date when received by facsimile
(provided that the sender of such communication shall orally confirm receipt
thereof by the appropriate parties and send a copy of such communication to the
appropriate parties within one (1) Business Day of such facsimile) or when
personally delivered as shown on a receipt therefore (which shall include
delivery by a nationally recognized delivery service such as Federal Express,
UPS Next Day Air, Purolator Courier, U.S. Mail or Airborne Express) or sent via
e-mail, to the address for each party set forth below. Any party, by written
notice to the other in the manner herein provided, may designate an address
different from that set forth below.

33


--------------------------------------------------------------------------------




 

If to Buyer:

 

Harvard Property Trust
15601 Dallas Parkway, Suite 1600
Addison, Texas 75001-6026
Attention: James D. Fant
Telephone No.: (214) 655-1600
Telecopy No.: (214) 655-1610
E-mail: jfant@behringerharvard.com

 

 

 

   with a copy to:

 

Powell & Coleman
15601 Dallas Parkway, Suite 1600
Addison, Texas 75001-6026
Attention: Randy Osborne
Telephone No.: (214) 890-7116
Telecopy No.: (214) 373-8768
E-mail: rosborne@psclaw.com

 

 

 

If to Seller:

 

ClayDesta, L.P.
6 Desta Drive, Suite 6500
Midland, Texas 79705
Attention: L. Paul Latham
Telephone No.: (432) 688-3212
Telecopy No.: (432) 688-3247
E-mail: platham@claytonwilliams.com

 

 

 

   with a copy to:

 

Robert V. Rendall, Jr., Esq.
Stubbeman McRae Sealy Laughlin & Browder, Inc.
550 W. Texas Ave, Ste. 800
Midland, Texas 79701
Telephone No.: (432) 688-0246
Telecopy No.: (432) 682-4884
E-mail: rrendall@stubbemanlawfirm.com

 

15.10             Counterparts. This Agreement may be executed in counterparts,
each of which shall be an original and all of which counterparts taken together
shall constitute one and the same agreement.

15.11             No Recordation. Seller and Buyer each agrees that neither this
Agreement nor any memorandum or notice hereof (except as otherwise specifically
authorized herein) shall be recorded and Buyer agrees (a) not to file any notice
of pendency or other instrument (other than a judgment) against the Property or
any portion thereof in connection herewith and (b) to indemnify Seller against
all Liabilities (including reasonable attorneys’ fees, expenses and
disbursements) incurred by Seller by reason of the filing by Buyer of such
notice of pendency or other instrument. Notwithstanding the foregoing, if the
same is permitted pursuant to applicable Laws, Buyer shall be entitled to record
a notice of lis pendens if Buyer is entitled to seek (and is actually seeking)
specific performance of this Agreement by Seller in accordance with the terms of
Section 11.2 hereof.

34


--------------------------------------------------------------------------------


15.12             Additional Agreements; Further Assurances. Subject to the
terms and conditions herein provided, each of the parties hereto shall execute
and deliver such documents as the other party shall reasonably request in order
to consummate and make effective the Transaction; provided, however, that the
execution and delivery of such documents by such party shall not result in any
additional liability or cost to such party.

15.13             Construction. The parties acknowledge that each party and its
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendment hereof or Exhibit hereto.

15.14             Time of The Essence. Time is of the essence with respect to
this Agreement.

15.15             Facsimile Signatures. Signatures to this Agreement transmitted
by telecopy shall be valid and effective to bind the party so signing. Each
party agrees to promptly deliver an execution original to this Agreement with
its actual signature to the other party, but a failure to do so shall not affect
the enforceability of this Agreement, it being expressly agreed that each party
to this Agreement shall be bound by its own telecopied signature and shall
accept the telecopied signature of the other party to this Agreement.

15.16             No Third Party Beneficiaries.  This Agreement is made solely
for the benefit of the parties to this Agreement and their respective successors
and assigns, and no other person or entity shall have or acquire any right by
virtue of this Agreement.

15.17             Prevailing Party. If any action or proceeding is commenced
(including an appeal thereof) to enforce any of the provisions of this
Agreement, the unsuccessful party therein shall pay all costs incurred by the
prevailing party therein, including reasonable attorneys’ fees, disbursements
and costs, court costs and reimbursements for any other expenses incurred in
connection therewith.

15.18             Marketing of the Property. Seller agrees not to solicit
additional offers on the Property after the Effective Date until there is either
a Closing of the Property or either Seller or Buyer terminates this Agreement as
provided herein.

15.19             Buyer’s Audit. Buyer has advised Seller that Buyer, at Buyer’s
sole cost and expense, must cause to be prepared up to three (3) years of
audited financial statements in respect of the Property (including audited
financial statements from January 1, 2006 up to the quarter end immediately
preceding the Closing Date)  substantially in compliance with the reasonable
policies of Buyer and certain laws and regulations, including, without
limitation, Securities and Exchange Commission Regulation S-X, Rule 3-14. Seller
agrees to use reasonable efforts to cooperate with Buyer’s auditors in the
preparation of such audited financial statements (it being understood and agreed
that the foregoing covenant shall survive the Closing). Without limiting the
generality of the preceding sentence (i) Seller shall, during normal business
hours, allow Buyer’s auditors reasonable access to such books and records
maintained by Seller (and Seller’s manager of the Property) in respect of the
Property as necessary to prepare such audited financial statements; (ii) Seller
shall use reasonable efforts to provide to Buyer such financial

35


--------------------------------------------------------------------------------




information and supporting documentation as are necessary for Buyer’s auditors
to prepare audited financial statements; (iii) Seller will make available for
interview by Buyer and Buyer’s auditors the manager of the Property or other
agents or representatives of Seller responsible for the day-to-day operation of
the Property and the keeping of the books and records in respect of the
operation of the Property; and (iv) if Seller has audited financial statements
with respect to the Property, Seller shall promptly provide Buyer’s auditors
with a copy of such audited financial statements. The completion of the audit
shall not be a condition of Closing. If after the Closing Date Seller obtains an
audited financial statement in respect of the Property for a fiscal period prior
to the Closing Date that was not completed as of the Closing Date, then Seller
shall promptly provide Buyer with a copy of such audited financial statement,
and the foregoing covenant shall survive Closing.

15.20              SNDA. Seller agrees to cooperate with Buyer in obtaining
Subordination, Nondisturbance and Attornment Agreements from certain Tenants, as
required by Buyer’s lender.

[signature pages to follow]

36


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed on its behalf on the day and year first above written.

SELLER:

 

 

 

 

 

Desta One Partnership, Ltd.

 

 

By:

Desta One Development Corp.,

 

 

 

its general partner

 

 

 

 

By:

/s/ L. Paul Latham

 

 

 

 

L. Paul Latham

 

 

 

 

President

 

 

 

 

 

 

 

 

 

 

 

 

Desta Two Partnership, Ltd.

 

 

By:

Desta Two Management Corp.,

 

 

 

its general partner

 

 

 

By:

/s/ L. Paul Latham

 

 

 

 

L. Paul Latham

 

 

 

 

President

 

 

 

 

 

 

 

Desta Five Partnership, Ltd.

 

 

By:

Desta Five Development Corp.,

 

 

 

its general partner

 

 

 

By:

/s/ L. Paul Latham

 

 

 

 

L. Paul Latham

 

 

 

 

President

 

 

 

BUYER:

 

 

 

 

 

HARVARD PROPERTY TRUST, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

37


--------------------------------------------------------------------------------




The undersigned has executed this Agreement solely to confirm its agreement to
(i) hold the Escrow Deposits in escrow in accordance with the provisions hereof,
(ii) comply with the provisions of Article 13 and Section 15.2, and
(iii) confirm receipt of of a fully executed counterpart of this Agreement on
the           day of May, 2006, which date shall be deemed the “Effective Date”
of this Agreement.

ESCROW AGENT:

 

 

 

 

 

PARTNERS TITLE COMPANY

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

Date: May      , 2006

 

 

 

38


--------------------------------------------------------------------------------


EXHIBIT A

LEGAL DESCRIPTION

TRACT 1: Lot(s) 1 (Terrace II Office Building) and 2 (Terrace I Office
Building), Block “C” THE TERRACE, SECTION FOUR, a subdivision in Travis County,
Texas, according to the map or plat thereof, recorded in Volume 97,
Page(s) 115-116 of the Plat Records of Travis County, Texas.

TRACT 2 (Terrace VII Office Building): Lot 1, Block “E” THE TERRACE SECTION SIX,
a subdivision in Travis County, Texas, according to the map or plat thereof,
recorded under Document No. 200000362 of the Official Public Records of Travis
County, Texas; TOGETHER WITH a non-exclusive easement for vehicular and
pedestrian traffic, created in that certain Declaration of Easements and
Restrictions dated December 4, 2000, recorded in Document No. 2000193470 of the
Official Public Records of Travis County, Texas, being over and across a 0.3109
acre parcel of land, more or less, as described in Exhibit “A-2” therein, the
same being a portion of Lot 3, Block “B” THE TERRACE SECTION SEVEN, a
subdivision in Travis County, Texas, according to the map or plat thereof,
recorded under Document No. 200109072 of the Official Public Records of Travis
County, Texas.

TRACT 3 (Terrace V Office Building): Lot 3, Block “B” of THE TERRACE
SECTION SEVEN, a subdivision in Travis County, Texas, according to the map or
plat thereof, recorded under Document No. 200100072 of the Official Public
Records of Travis County, Texas; TOGETHER WITH (i) a non-exclusive easement for
vehicular and pedestrian traffic, created in that certain Declaration of
Easements and Restrictions dated December 4, 2000, recorded in Document
No. 2000193470 of the Official Public Records of Travis County, Texas, being
over and across a 0.1695 acre parcel of land, more or less, as described in
Exhibit “A-1” therein, the same being a portion of Lot 1, Block “E” THE TERRACE
SECTION SIX, a subdivision in Travis County, Texas, according to the map or plat
thereof, recorded under Document No. 200000362 of the Official Public Records of
Travis County, Texas, and (ii) non-exclusive easement for vehicular and
pedestrian traffic, created in that certain Declaration of Easements and
Restrictions dated May 22, 2002, recorded under Document No. 2002101061 of the
Official Public Records of Travis County, Texas, being over and across a portion
of Lot 2, Block “B” THE TERRACE SECTION SEVEN, a subdivision in Travis County,
Texas, according to the map or plat thereof, recorded under Document
No. 200100072 of the Official Public Records of Travis County, Texas, as more
particularly described in Exhibit “B” therein.


--------------------------------------------------------------------------------




EXHIBIT B

LIST OF CONTRACTS

1.                                       Janitorial Service Agreements (Morris
Janitorial) — 30 day cancellation

a.             Desta One Partnership, Ltd. Agreement dated 10/1/03
b.             Desta Two Partnership, Ltd. Agreement dated 10/1/03
c.             Desta Five Partnership, Ltd. (Terrace V) Agreement dated 5/16/02
d.             Desta Five Partnership, Ltd. (Terrace VII) Agreement dated
5/16/02

2.                                       Elevator Service Agreements
(ThyssenKrupp Elevator)

a.             Desta One Partnership, Ltd. Agreement dated 2/23/05 —
                Expires 3/31/2010 or on 30 days notice for non-performance
b.             Desta Two Partnership, Ltd. Agreement dated 2/23/05 —
                Expires 3/31/2010 or on 30 days notice for non-performance
c.             Desta Five Partnership, Ltd. (Terrace V) Agreement dated 2/23/05
—
                Expires 3/31/2010 or on 30 days notice for non-performance
d.             Desta Five Partnership, Ltd. (Terrace VII) Agreement dated
2/23/05 —
                Expires 3/31/2010 or on 30 days notice for non-performance
e.             Desta Five Partnership, Ltd. (Terrace V) Communication Agreement
dated 5/24/05 —
                Expires 3/31/2010 or if Terrace V dated 2/23/05 is cancelled for
non-performance

3.                                       Monthly Maintenance Agreements (Austin
Eagle Management Services, Inc.) — 30 day cancellation

a.             Desta One dated 4/1/05
b.             Desta Two dated 4/1/05
c.             Desta Five dated 4/1/05
d.             Desta Seven dated 4/1/05

4.                                       Garbage Disposal Agreements (Texas
Disposal Systems, Inc.) — 30 day cancellation

a.             Desta One Partnership, Ltd. commence 12-19-03
b.             Desta Two Partnership, Ltd. commence 12-19-03
c.             Desta Five Partnership, Ltd. (Terrace V) commence 12-19-03
d.             Desta Five Partnership, Ltd. (Terrace VII) commence 12-19-03

5.                                       Proposal for Security Services (ADT
Security Services, Inc.)

a.             The Terrace, dated 8/15/97 (termination 8/15/06)
b.             Desta One, dated 12/5/97 (termination 12/5/06)
c.             Desta Two, dated 6/21/99 (termination 6/21/06)
d.             Desta Seven, dated 4/8/02 (termination 4/8/12)


--------------------------------------------------------------------------------




6.                                       Agreement dated April 20, 2005, between
Desta Five Partnership, Ltd. and Vinson & Elkins, L.L.P., regarding funding of
Apple Annies Marketplace, Inc. — May cancel 12/31/06

7.                                       Parking Agreements:

a.                                       Advance Resource Computer
Systems, Inc., dated May 25, 2005, covering one (1) reserved space in Terrace I
garage ending July 13, 2013, at no additional rent.

b.                                      Texas.net dated March 17, 2003, covering
six (6) reserved spaces in Terrace II garage on a month-to-month basis at $40
per space per month.


--------------------------------------------------------------------------------




EXHIBIT C

Behringer Harvard Real Estate Investments
Due Diligence Item List for Purchase & Sale Contract

BASE BUILDING INFO

ADA Compliance, studies/reports

 

Partial (in war room)

Appraisal, Existing

 

None available

Building Measurement Surveys by Registered Agent

 

On surveys (copies in box in war room)

Building Permits

 

(in war room)

Building Plans, Specifications

 

 

Paper

 

(in war room)

CADD Disk

 

None available

Base Building Certificate of Occupancy

 

(copies in box in war room)

Covenants, Conditions & Restriction’s (Owner association,
condo, etc.)

 

(copies in box in war room)

Easement Information, existing and pending

 

On title commitment & surveys (copies in box in war room)

Environmental Site Assessment, Existing

 

Partial (in war room)

Floor Plans, as leased

 

(copies in box in war room)

Geotechnical Report, if any

 

(in war room)

Parking Space Configuration (Surface and Garage if applicable)

 

On surveys and garage plans (in war room)

Property Condition Report, existing

 

None available

Roof Reports — If recent re-roof, provide drawings and specifications

 

None available

Seismic Reports

 

None available

Site Plans

 

(in war room)

Survey, existing

 

(copies in box in war room)

 

BUILDING SYSTEMS/OPERATIONS

Chiller Eddy Current Testing — Frequency and Results

 

No such testing done

Emergency/Life Safety Systems, Operating Manual

 

(in war room)

Ground Fault Testing — Frequency and Results

 

No such testing done

Infra-red Scans of Electrical System — Frequency and Results

 

No such testing done

Permits & Licenses — Alarm (including Frequency and Results
of testing)

 

(in war room)

Permits & Licenses — Boiler (including inspection results)

 

No boilers

Permits & Licenses — Construction

 

(in war room)

 


--------------------------------------------------------------------------------




 

Permits & License — Elevator (including one and five year
testing reports)

 

(in war room)

Permits & License — Engineering

 

None available

Preventative Maintenance Program

 

(in war room)

Warranty, Elevator, if applicable

 

(in war room)

Warranty, HVAC Equipment, if applicable

 

(in war room)

Warranty, Mechanical, if applicable

 

(in war room)

Warranty, Roof, if applicable

 

(in war room)

Work Order Systems & Operating Manuals

 

(in war room)

Window Washing — Frequency and Results

 

As needed

 

FINANCIAL/BUDGETING INFO

Building/Capital Improvements Projects, Current

 

N/A

Capital Improvements, historical/projected, 3 years

 

N/A

Balance Sheet, to date

 

(copies in box in war room)

Budget & Narrative, Current Year

 

(copies in box in war room)

Invoices, as requested, copies only (typically utility and real
estate tax invoices)

 

(will be available upon request from Midland office)

Security Deposit Listing, Current, LOC’s/Guaranty’s to be transferred

 

(copy of list in box in war room)

Utility Security Deposits

 

(copy of list in box in war room)

 

*** SECTION 3-14 AUDIT ***

*Additional material/reports required for the completion of the 3-14 Audit
(Note:  this audit will also include physical site visits to review original
invoices selected from property check register/disbursement journal as noted
below)

Detailed general ledger report of revenues and expenses for the prior two years,
each quarter for the current year, and to current date for the current year     
   (copies in box in war room)

Detailed income statements by month for the prior two years and to current date
for the current year         (copies in box in war room)

Detail of the cash receipts and disbursements journal (downloaded in Excel if
possible) for the full prior year and to current date for the current year     
   (in general ledger)

Detailed accrued expense listing for each quarter ended during the current year
and the prior two years         (in general ledger)

Operating Expense Reconciliations in detail for the three previous years,
current year budget, and current year preliminary reconciliation         (copies
in box in war room)


--------------------------------------------------------------------------------




 

Aging Reports, Current and past 6 months (month-by-month)

 

(copies in box in war room)

Rent Roll, Current

 

(copies in box in war room)

All leases, amendments and commencement date letters for current and prior year
tenants

 

(copies in box in war room)

Detailed listing of all tenants with termination options

 

(copy of list in box in war room)

Detailed rent straight-line schedule for each quarter ended during the current
year and the prior two years

 

N/A

Stacking Plan

 

(copy in box in war room)

Parking garage lease/operating agreement for the prior two years and the current
year

 

N/A

Service contracts for the current year and prior year

 

(copies in box in war room)

Property tax and personal property tax statements for the current year & prior 2
years

 

(copies in box in war room)

Utility agreements/power supply agreements for the current year and prior year

 

N/A

Utilities, prior year and current year invoices

 

(copies in box in war room)

Representation letter (questions asked Seller by Audit Firm)

 

N/A

 

TENANT RELATED INFO

Certificates of Occupancy

 

(copies in box in war room — no CO’s for Tenants in Terrace I & II)

Insurance Certificate

 

(copies in box in war room)

Lease Commission Schedule, 3 previous years

 

(copies in war room)

Occupancy/Vacancy History, 3 previous years

 

(copies provided in war room)

Retail tenants, sales data and percentage rent billings

 

N/A

Tenant Contact Information

 

Donna

Tenant Financial Statements, if available

 

(very limited, will deliver upon receipt of confidentiality agreements)

Tenant Improvement projects, currently under construction (copy
of contract(s))

 

N/A

Tenant Improvement Schedule, 3 previous years

 

(in general ledger)

 

OTHER

Business Licenses

 

N/A

Covenants, Conditions & Restrictions (Owner association,
condo, etc.)

 

(copies in box in war room)

Flooding Info, Historical

 

(info on Surveys)

Ground Lease, if any

 

N/A

 


--------------------------------------------------------------------------------




 

Insurance Certificate — Seller

 

(copies in box in war room)

Insurance Claims, Pending

 

N/A

Insurance Claims History

 

N/A

Intellectual Property Documents, if any

 

N/A

Litigation — Pending

 

(described in contract)

Management / Leasing Agreement

 

N/A / (copy in box in war room)

O&M Reports (Asbestos, Mold, etc.)

 

N/A

Personal Property Inventory including Office Equipment to
remain on site

 

(copies in box in war room)

Photos of the Building

 

N/A

Security Incident Reports, for prior 24 months

 

(in war room)

Seismic Reports

 

N/A

Staffing/Payroll Schedule

 

N/A

Title commitment policy of Seller, existing

 

(copy in box in war room)

Title Work — Preliminary

 

N/A

Title Work — Final

 

N/A

Website/Domain Information

 

www.terraceaustin.com (site owned by Colliers)

Zoning Report, existing if available

 

N/A

 


--------------------------------------------------------------------------------


 

EXHIBIT D

RENT ROLL

DESTA ONE PARTNERSHIP, LTD.
RENT ROLL

 

Suite

 

Tenant

 

Occupied
Sq.Ft

 

Vacant
Sq.Ft

 

Monthly
Base Rent

 

Monthly
Oper Exp

 

Total
Gross
Monthly
Rent

 

Gross
Rent
Annual
Rate

 

Base
Rent
Annual
Rate

 

Oper Exp
Annual
Rate

 

Lease
Commence

 

Lease
Expiration

 

Rent
increases

 

100

 

American Academy of Nurse Practitioners

 

13,077

 

 

 

$

10,897.50

 

$

12,695.59

 

$

23,593.09

 

$

21.65

 

$

10.00

 

$

11.65

 

Feb-04

 

Jan-14

 

[Illegible]

 

130

 

Porter Roger Dahlman

 

3,183

 

 

 

$

4,244.00

 

$

3,090.16

 

$

7,334.16

 

$

27.55

 

$

15.00

 

$

11.65

 

Sep-04

 

Aug-06

 

[Illegible]

 

135

 

Terrace Fitness Center

 

683

 

 

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

 

 

 

 

150

 

Tre__ Services

 

3,708

 

 

 

$

3,553.50

 

$

3,599.85

 

$

7,153.35

 

$

23.15

 

$

11.50

 

$

11.65

 

Jan-99

 

Jul-06

 

 

 

200

 

The CIT Group

 

2,589

 

 

 

$

3,559.88

 

$

2,513.49

 

$

6,073.37

 

$

28.15

 

$

16.50

 

$

11.65

 

Oct-98

 

Jan-07

 

 

 

210

 

Terrace Maint Office

 

496

 

 

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

 

 

 

 

215

 

AccuMed Home Health

 

1,281

 

 

 

$

1,521.19

 

$

1,243.64

 

$

2,764.83

 

$

25.90

 

$

14.25

 

$

11.65

 

Jan-05

 

Dec-07

 

[Illegible]

 

220

 

WMA Ferrill & Zielenski

 

2,559

 

 

 

$

2,132.50

 

$

2,484.36

 

$

4,616.86

 

$

21.65

 

$

10.00

 

$

11.65

 

Oct-98

 

Sep-06

 

 

 

240

 

National Bankcard

 

4,462

 

 

 

$

4,811.52

 

$

4,331.86

 

$

9,143.38

 

$

24.59

 

$

12.94

 

$

11.65

 

Aug-03

 

Nov-10

 

 

 

260

 

CWA

 

8,641

 

 

 

$

7,200.83

 

$

8,368.97

 

$

15,589.80

 

$

21.65

 

$

10.00

 

$

11.65

 

Jun-03

 

May-10

 

[Illegible]

 

300

 

McCall & Ritchie

 

4,240

 

 

 

$

4,240.00

 

$

4,116.33

 

$

8,356.33

 

$

23.65

 

$

12.00

 

$

11.65

 

Apr-03

 

Apr-07

 

[Illegible]

 

330

 

Cornerstone Mortgage

 

6,303

 

 

 

$

8,052.08

 

$

6,119.16

 

$

14,171.24

 

$

26.98

 

$

15.33

 

$

11.65

 

Feb-98

 

Nov-07

 

[Illegible]

 

320

 

Kronos Inc.

 

1,594

 

 

 

$

1,793.25

 

$

1,547.51

 

$

3,340.76

 

$

25.15

 

$

13.50

 

$

11.65

 

May-05

 

Apr-08

 

[Illegible]

 

340

 

CARad Inc.

 

2,888

 

 

 

$

2,465.13

 

$

2,801.83

 

$

5,266.95

 

$

21.90

 

$

10.25

 

$

11.65

 

Dec-04

 

Nov-08

 

[Illegible]

 

350

 

 

 

 

 

4,428

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

 

 

 

 

360

 

Swertz & Brough

 

3,845

 

 

 

$

3,684.79

 

$

3,732.85

 

$

7,417.64

 

$

23.15

 

$

11.50

 

$

11.65

 

Jan-05

 

May-10

 

[Illegible]

 

400

 

Mann Eye Institute

 

4,708

 

 

 

$

5,296.50

 

$

4,570.68

 

$

9,867.18

 

$

25.15

 

$

13.50

 

$

11.65

 

Aug-98

 

Jul-08

 

 

 

410

 

Jenesis Stump

 

1,715

 

 

 

$

2,305.25

 

$

1,664.98

 

$

3,970.23

 

$

27.78

 

$

16.13

 

$

11.65

 

Nov-98

 

Oct-08

 

 

 

420

 

Provident Life

 

2,024

 

 

 

$

1,855.33

 

$

1,964.97

 

$

3,820.30

 

$

22.65

 

$

11.00

 

$

11.65

 

Feb-04

 

Jan-08

 

[Illegible]

 

430

 

Philadelphia Insurance

 

1,589

 

 

 

$

2,076.29

 

$

1,542.65

 

$

3,618.94

 

$

27.33

 

$

15.68

 

$

11.65

 

Jul-04

 

Jun-07

 

[Illegible]

 

450

 

ARC Systems

 

9,655

 

 

 

$

9,453.85

 

$

9,373.40

 

$

18,827.25

 

$

23.40

 

$

11.75

 

$

11.65

 

Oct-05

 

Jul-13

 

[Illegible]

 

500

 

ARC Systems*

 

30,360

 

 

 

$

26,565.00

 

$

29,474.50

 

$

56,039.50

 

$

22.15

 

$

10.50

 

$

11.65

 

Aug-03

 

Jul-13

 

[Illegible]

 

roof

 

Voicestream (T-Mobile)

 

 

 

 

 

$

1,828.95

 

$

—

 

$

1,828.95

 

 

 

 

 

 

 

Dec-01

 

Dec-06

 

 

 

 

 

Vacancy x-factor

 

 

 

1,533

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

115,460

 

109,498

 

5,962

 

$

107,537.35

 

$

105,256.78

 

$

212,794.11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

94.5

%

5.2

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

total building

 

occupied

 

vacant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* ARC includes 4,436 sq.ft on 4th floor

 


--------------------------------------------------------------------------------




 

DESTA TWO PARTNERSHIP, LTD.
RENT ROLL

 

Suite

 

Tenant

 

Occupied
Sq.Ft.

 

Vacant
Sq.Ft.

 

Monthly
Base Rent

 

Monthly
Oper Exp

 

Total
Gross
Monthly
Rent

 

Gross
Rent 
Annual
Rate

 

Base
Rent
Annual
Rate

 

Oper Exp
Annual
Rate

 

Lease
Commence

 

Lease
Expiration

 

Rent
Increases

 

100

 

Colliers Oxford

 

9,898

 

 

 

$

16,290.46

 

$

9,774.28

 

$

26,064.74

 

$

31.60

 

$

19.75

 

$

11.85

 

Dec-99

 

Nov-11

 

[Illegible]

 

140

 

 

 

 

 

1,981

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

 

 

 

 

150

 

 

 

 

 

6,201

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

 

 

 

 

200

 

Authoria, Inc.

 

17,103

 

 

 

$

22,561.70

 

$

16,889.21

 

$

39,450.91

 

$

27.68

 

$

15.53

 

$

11.65

 

Jan-06

 

Dec-10

 

[Illegible]

 

250

 

 

 

 

 

4,475

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

300

 

Newgistics, Inc.

 

18,963

 

 

 

$

15,644.48

 

$

18,725.96

 

$

34,370.44

 

$

21.75

 

$

9.90

 

$

11.85

 

May-03

 

Apr-07

 

5/06-$9.90

 

301

 

Fluent, Inc.

 

6,000

 

 

 

$

5,750.00

 

$

5,925.00

 

$

11,575.00

 

$

23.35

 

$

11.50

 

$

11.85

 

Sep-04

 

Aug-11

 

[Illegible]

 

400

 

Tejas (Westech)

 

24,963

 

 

 

$

38,484.63

 

$

24,650.95

 

$

63,135.59

 

$

30.35

 

$

18.50

 

$

11.85

 

Dec-99

 

Feb-07

 

 

 

500

 

Sigmatel*

 

24,963

 

 

 

$

39,524.75

 

$

24,650.95

 

$

64.175.71

 

$

30.85

 

$

19.00

 

$

11.85

 

Jan-00

 

Feb-07

 

3/06-$19.00

 

roof

 

Sprint PCS

 

 

 

 

 

$

1,380.00

 

$

—

 

$

1,380.00

 

 

 

 

 

 

 

Mar-00

 

Feb-10

 

3/10-$1625.05

 

roof

 

Verizon Wireless

 

 

 

 

 

$

1,750.00

 

$

—

 

$

1,750.00

 

 

 

 

 

 

 

Dec-01

 

Nov-06

 

 

 

 

 

Vacancy x-factor

 

 

 

88

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

114,635

 

101,890

 

12,745

 

$

141,388.01

 

$

100,616.36

 

$

242,002.39

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

88.9

%

11.1

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

total building

 

occupied

 

vacant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

* Texas Networking subleases 24,963 sq. ft.

 


--------------------------------------------------------------------------------




 

DESTA TWO PARTNERSHIP, LTD.
RENT ROLL

TERRACE V

 

Suite

 

Tenant

 

Occupied
Sq.Ft.

 

Vacant
Sq.Ft.

 

Monthly
Base
Rent

 

Monthly
Oper
Exp

 

Total
Gross 
Monthly
Rent

 

Gross
Rent
Annual
Rate

 

Base
Rent
Annual
Rate

 

Oper
Exp
Annual
Rate

 

Lease
Expiration

 

Rent
Increases

 

100

 

Cirrus Logic, Inc.

 

196,717

 

 

 

$

386,057.11

 

$

213,110.08

 

$

599,167.19

 

$

36.55

 

$

23.55

 

$

13.00

 

06/31/12

 

 

 

 

 

196,717

 

196,717

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

100.0%

 

0.0%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

total building

 

occupied

 

vacant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------




 

TERRACE 7 BUILDING
RENT ROLL

 

Suite

 

Tenant

 

Occupied
Sq.Ft.

 

Vacant
Sq.Ft

 

Monthly
Base Rent

 

Monthly
Oper Exp

 

Total
Gross
Monthly
Rent

 

Gross
Rent
Annual
Rate

 

Base
Rent
Annual
Rate

 

Oper
Exp
Annual
Rate

 

Lease
Commence

 

Lease
Expiration

 

Rent
increases

 

100

 

Vinson & Elkins

 

114,750

 

 

 

$

230,456.25

 

$

110,446.88

 

$

340,903.13

 

$

35.85

 

$

24.10

 

$

11.55

 

06/15/02

 

12/31/14

 

 

 

400

 

Facility Insurance Corp.

 

3,460

 

 

 

$

3,604.17

 

$

3,330.25

 

$

5,934.42

 

$

24.05

 

$

12.50

 

$

11.55

 

01/01/04

 

12/31/09

 

[Illegible]

 

450

 

North Star Consultants

 

5,126

 

 

 

$

7,475.43

 

$

4,933.78

 

$

12,408.21

 

$

29.05

 

$

17.50

 

$

11.55

 

04/01/03

 

11/30/07

 

[Illegible]

 

 

 

North Star Consultants

 

1,324

 

 

 

$

1,103.33

 

$

1,274.35

 

$

2,377.88

 

$

21.55

 

$

10.00

 

$

11.55

 

05/01/04

 

11/30/07

 

 

 

500

 

Gjerset & Lorenz

 

8,968

 

 

 

$

14,199.33

 

$

8,631.69

 

$

22,831.01

 

$

30.55

 

$

19.00

 

$

11.55

 

08/01/02

 

10/31/09

 

[Illegible]

 

 

 

Gjerset & Lorenz

 

5,066

 

 

 

$

5,488.17

 

$

4,876.03

 

$

10,384.20

 

$

24.55

 

$

13.00

 

$

11.55

 

02/22/05

 

11/30/09

 

[Illegible]

 

501

 

Texas Legal Protection

 

4,505

 

 

 

$

6,757.50

 

$

4,336.06

 

$

11,093.56

 

$

29.55

 

$

18.00

 

$

11.55

 

08/01/02

 

12/31/09

 

[Illegible]

 

525

 

ClayDesta, L.P.

 

2,686

 

 

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

 

 

 

 

550

 

Bank of America

 

11,871

 

 

 

$

12,880.25

 

$

11,425.84

 

$

24,288.09

 

$

24.55

 

$

13.00

 

$

11.55

 

05/01/04

 

08/31/12

 

[Illegible]

 

600

 

Sheshunoff Management

 

18,313

 

 

 

$

27,469.50

 

$

17,626.28

 

$

45,095.76

 

$

29.55

 

$

18.00

 

$

11.55

 

04/01/03

 

05/31/13

 

[Illegible]

 

650

 

Morgan Keegan

 

13,902

 

 

 

$

13,902.00

 

$

13,380.88

 

$

27,282.68

 

$

23.55

 

$

12.00

 

$

11.55

 

10/01/04

 

08/30/14

 

[Illegible]

 

675

 

Matinee Media

 

1,270

 

 

 

$

1,682.75

 

$

1,222.38

 

$

2,905.13

 

$

27.45

 

$

15.90

 

$

11.55

 

01/07/05

 

08/31/09

 

[Illegible]

 

roof

 

Bank of America

 

 

 

 

 

$

150.00

 

$

—

 

$

150.00

 

 

 

 

 

 

 

11/01/05

 

10/31/10

 

Rooftop
Agreement

 

roof

 

Cingular

 

 

 

 

 

$

2,500.00

 

$

—

 

$

2,500.00

 

 

 

 

 

 

 

11/01/05

 

10/31/10

 

Rooftop
Agreement

 

roof

 

Nextel Communications

 

 

 

 

 

$

2,500.00

 

$

—

 

$

2,500.00

 

 

 

 

 

 

 

11/20/03

 

11/19/08

 

Rooftop
Agreement

 

 

 

192,214

 

191,241

 

973

 

$

330,148.68

 

$

181,484.16

 

$

511,632.86

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

99.5%

 

0.5%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

total building

 

occupied

 

vacant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

EXHIBIT E

FORM OF SPECIAL WARRANTY DEED

 

UPON RECORDING RETURN TO:

SPECIAL WARRANTY DEED (separate deed for each Seller)

(Texas)

STATE OF TEXAS

§

 

§ KNOW ALL MEN BY THESE PRESENTS

COUNTY OF TRAVIS

§ THAT:

 

§

 

THIS INDENTURE is made as of January     , 2006, between
                                               , LTD, a Texas limited
partnership, whose mailing address is c/o                      ,
                      (herein called “Grantor”), and [PURCHASER ASSIGNEE:
                     , a Texas limited partnership (“Grantee”), whose mailing
address is                      ,                       (herein called
“Grantee”).

(Wherever used herein the terms “Grantor” and “Grantee” include all the parties
to this instrument and the heirs, legal representatives and assigns of
individuals, and the successors and assigns of corporations)

WITNESSETH:  That the Grantor, for and in consideration of the sum of Ten and
no/100 Dollars ($10.00) and other valuable consideration to the Grantor in hand
paid by Grantee, the receipt and sufficiency whereof is hereby acknowledged, by
these presents does grant, bargain, sell, alien, remise, release, convey and
confirm unto the Grantee, it successors and assigns, all that certain land
situated in Travis County, Texas, to wit:

SEE EXHIBIT “A” ATTACHED HERETO AND MADE A PART HEREOF,

together with (i) all the tenements, hereditaments and appurtenances thereto
belonging or in anywise appertaining and all buildings and other improvements
and fixtures located thereon; (ii) to all rights, privileges and appurtenances
pertaining thereto including all of Grantor’s right, title and interest, if any,
in and to all rights-of-way, open or proposed streets, alleys, easements, strips
or gores of land adjacent thereto; and (iii) all previously assigned
[“previously assigned” not to be in deed from W&G Partnership, Ltd.] rights of
Declarant pursuant to the Declaration of Covenants, Conditions and Restrictions
of the Terrace Planned Unit Development recorded in Book 12740, Page 2604 of the
Official Records of Travis County, Texas, and the Restrictive


--------------------------------------------------------------------------------




 

Covenants of the Terrace PUD as recorded in Book 10252, Page 135 of the Official
Records of Travis County, Texas (hereinafter collectively the “Property”).

TO HAVE AND TO HOLD the Property in fee simple, together with all and singular
the rights and appurtenances thereto in anywise belonging, the Grantor hereby
covenants with said Grantee that it is lawfully seized of said land in fee
simple; that it has good right and lawful authority to sell and convey said
land; that it hereby fully WARRANTS AND FOREVER DEFEND the title to the Property
against the lawful claims of all persons claiming by, through or under Grantor,
but against none other, subject, however, to the liens securing payment of ad
valorem taxes for the current and subsequent years, as well as to all easements
of record in Travis County, Texas, and all reservations, covenants, conditions
and restrictions which are applicable to the Property which are more
particularly described on Exhibit B hereto.

IN WITNESS WHEREOF, the Grantor has caused these presents to be executed in
manner and form sufficient to bind it as of the day and year first above
written.

__________________________________ (NAME OF GRANTOR)

[ATTACH NOTARY ACKNOWLEDGMENT]


--------------------------------------------------------------------------------




 

EXHIBIT A
(to Warranty Deed)

Legal Description of Real Property


--------------------------------------------------------------------------------




 

EXHIBIT F

FORM OF BILL OF SALE
(Separate for each Seller)

BILL OF SALE

THIS BILL OF SALE (“Bill of Sale”), is made as of January     , 2006, between
                     , a Texas limited partnership (collectively the “Seller”),
and [PURCHASER]                      , a                       (“Buyer”).

WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement,
dated as of February     , 2006, by and between                       and Seller
(the “Sale Agreement”), Seller agreed to sell to Buyer, inter alia, certain real
property, the improvements located thereon and certain rights appurtenant
thereto (collectively, the “Real Property”), all as more particularly described
in the Sale Agreement, located in the City of Austin, County of Travis, State of
Texas and commonly known as the “Terraces”, as more particularly described in
Exhibit A attached thereto and incorporated herein by this reference; and

WHEREAS, by Warranty Deed of even date herewith, Seller conveyed the Real
Property to Buyer and by Assignment of even date herewith, Seller assigned to
Buyer all of Seller’s rights under certain leases (collectively, the “Leases”)
relating to the Real Property, as more particularly described in such
Assignment; and

WHEREAS, in connection with the above described conveyance Seller desires to
sell, transfer and convey to Buyer the tangible personal property as hereinafter
described.

NOW, THEREFORE, in consideration of the receipt of TEN AND NO/100 DOLLARS
($10.00) and other good and valuable consideration paid in hand by Buyer to
Seller, the receipt and sufficiency of which are hereby acknowledged, Seller has
GRANTED, CONVEYED, SOLD, TRANSFERRED, SET OVER and DELIVERED and by these
presents does hereby GRANT, SELL, TRANSFER, SET OVER and DELIVER to Buyer, its
legal representatives, successors and assigns, and Buyer hereby accepts all
right, title and interest in and to the following personal property  (herein
collectively called the “Personal Property”):

the items specifically described in Attachment One to this Bill of Sale (which
includes all tangible personal property owned by Seller that is located on the
Real Property and used in the ownership, operation and maintenance of the Real
Property, but excluding therefrom Seller’s furniture and personal property
located in Suite 525 of Terrace VII unless such personal property is
specifically listed in Attachment One)[as to Desta Five only]; and all books,
records and files of Seller relating to the Real Property and the Leases, but
specifically excluding therefrom the items described as Confidential Materials
(as such term is defined in the Sale Agreement).

This Bill of Sale is made without any covenant, warranty or representation by,
or recourse against, Seller, as more expressly set forth in the Sale Agreement
and the documents executed in connection therewith.


--------------------------------------------------------------------------------




 

This Bill of Sale may be executed in counterparts, each of which shall be an
original and all of which counterparts taken together shall constitute one and
the same agreement.

If any term or provision of this Bill of Sale or the application thereof to any
persons or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Bill of Sale or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable shall not be affected thereby, and each term and provision of this
Bill of Sale shall be valid and enforced to the fullest extent permitted by law.

IN WITNESS WHEREOF, the undersigned have executed this Bill of Sale as of the
date first set forth hereinabove.

SELLER:


--------------------------------------------------------------------------------




 

EXHIBIT A
(to Bill of Sale)

Legal Description of Real Property

 


--------------------------------------------------------------------------------


 

EXHIBIT G

FORM OF ASSIGNMENT OF TENANT LEASES

ASSIGNMENT AND ASSUMPTION OF SPACE LEASES

THIS ASSIGNMENT AND ASSUMPTION OF SPACE LEASES (this “Assignment”), is made as
of                      , 2006 (the “Effective Date”), between [SELLER ASSIGNOR]
(“Assignor”), and [PURCHASER ASSIGNEE]                      , a Texas
corporation (“Assignee”).

W I T N E S S E T H:

WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement,
dated as of February      , 2006, by and between Assignor and Assignee (the
“Sale Agreement”), Assignor agreed to sell to Assignee, inter alia, certain real
property, the improvements located thereon and certain rights appurtenant
thereto (collectively, the “Real Property”), all as more particularly described
in the Sale Agreement, located in the City of Austin, County of Travis, State of
Texas and commonly known as the “Terraces”, as more particularly described in
Exhibit A attached thereto and incorporated herein by this reference. Initially
capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to such terms in the Sale Agreement; and

WHEREAS, the Sale Agreement provides, inter alia, that Assignor shall assign to
Assignee certain leases and that Assignor and Assignee shall enter into this
Assignment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

1.             Assignment. Assignor hereby assigns, sets over and transfers to
Assignee all of Assignor’s right, title and interest in, to and under the space
leases with the tenants of the Real Property identified on Exhibit B attached
hereto and incorporated herein by this reference, and all guaranties of, or
relating to, those leases and/or any portion of any lease, if any (collectively,
the “Leases”).

2.             Assumption. Assignee, for itself and its successors and assigns,
(i) hereby accepts the foregoing assignment, and (ii) agrees to, and hereby
does, assume and agree to keep, pay, perform, observe and discharge all of the
terms, covenants, conditions, agreements, provisions and obligations contained
in Leases to be kept, paid, performed, observed and discharged by the landlord
thereunder from and after the Effective Date, including without limitation, the
payment of all broker’s commissions and tenant improvement allowances approved
by Assignee pursuant to the Sale Agreement.

3.             Indemnity. Assignee agrees to indemnify, defend and hold harmless
Assignor from and against all claims, liabilities, damages and expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
which may be asserted against or imposed on or incurred by Assignor by reason of
Assignee’s failure to perform any of its obligations under the Leases to be paid
or performed after the Effective Date, and including, without limiting the
generality of the foregoing, by reason of (but only to the extent same have been
either delivered by Assignor to


--------------------------------------------------------------------------------




 

Assignee or credited against the Purchase Price) Assignee’s disposition of any
of the Security Deposits. Assignor hereby agrees to indemnify, defend and hold
harmless Assignee from and against all claims, liabilities, damages and expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
which may be asserted against or imposed on or incurred by Assignee by reason of
Assignor’s failure to pay or perform any of its obligations under the Leases
prior to he Effective Date, and including, without limiting the generality of
the foregoing, by reason of any of the Security Deposits which Assignor either
did not assign to Assignee or for which Assignee did not receive credit against
the Purchase Price.

4.             Attorneys’ Fees. In the event of any action between Assignor and
Assignee seeking enforcement or interpretation of any of the terms and
conditions to this Assignment, the prevailing party in such action, whether by
fixed judgment or settlement, shall be entitled to recover, in addition to
damages, injunctive or other relief, its actual costs and expenses, including,
but not limited to, actual attorneys’ fees, court costs and expert witness fees.
Such costs shall include attorneys’ fees, costs and expenses incurred in
(a) post-judgment motions, (b) contempt proceedings, (c) garnishment, levy and
debtor and third-party examination, (d) discovery, and (e) bankruptcy
litigation.

5.             Successors. This Assignment shall inure to the benefit of
Assignor and Assignee, and their respective heirs, assigns and successors in
interest.

6.             Miscellaneous. This Assignment and the obligations of the parties
hereunder shall survive the closing of the transaction referred to in the Sale
Agreement and shall not be merged therein, shall be binding upon and inure to
the benefit of the parties hereto, their respective legal representatives,
successors and assigns, shall be governed by and construed in accordance with
the laws of the State of Texas applicable to agreements made and to be wholly
performed within said State and may not be modified or amended in any manner
other than by a written agreement signed by the party to be charged therewith.

7.             Severability. If any term or provision of this Assignment or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Assignment or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Assignment shall be valid and enforced to the fullest
extent permitted by law.

8.             Counterparts. This Assignment may be executed in counterparts,
each of which shall be an original and all of which counterparts taken together
shall constitute one and the same agreement.

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
first set forth hereinabove.

 

                     , Ltd.


--------------------------------------------------------------------------------




 

ASSIGNEE:

            By:


--------------------------------------------------------------------------------




 

 

EXHIBIT A
(to Assignment of Leases)

Legal Description of Real Property


--------------------------------------------------------------------------------




 

EXHIBIT B
(to Assignment of Leases)

List of Leases


--------------------------------------------------------------------------------




 

EXHIBIT H

FORM OF ASSIGNMENT OF INTANGIBLE PROPERTY

ASSIGNMENT OF INTANGIBLE PROPERTY

THIS ASSIGNMENT OF INTANGIBLE PROPERTY (this “Assignment”), is made as of
                     , 2006 (the “Effective Date”), between [SELLER ASSIGNEE]
(the “Assignor”), and [PURCHASER ASSIGNEE]                      , a Texas
limited partnership  (“Assignee”).

W I T N E S S E T H:

WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement dated
February     , 2006, and entered into by and between Assignor and Assignee (the
“Sale Agreement”), Assignor agreed to sell to Assignee, inter alia, certain real
property, the improvements located thereon and certain rights appurtenant
thereto (collectively, the “Real Property”), all as more particularly described
in the Sale Agreement, located in the City of Austin, County of Travis, State of
Texas and commonly known as the “Terraces”, as more particularly described in
Exhibit A attached thereto and incorporated herein by this reference. Initially
capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to such terms in the Sale Agreement; and

WHEREAS, the Sale Agreement provides, inter alia, that Assignor shall assign to
Assignee rights to certain intangible property and that Assignor and Assignee
shall enter into this Assignment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

1.    Assignment of Contracts, Licenses and Permits. Assignor hereby assigns,
sets over and transfers to Assignee all of Assignor’s right, title and interest
in, to and under the following, if and only to the extent the same may be
assigned or quitclaimed by Assignor without expense to Assignor, except as
provided below:

the contracts, subcontracts and agreements relating to the Real Property and the
Personal Property (including all contracts, subcontracts and agreements relating
to the construction of any unfinished tenant improvements), which are described
in Exhibit A attached hereto and incorporated herein by this reference (herein
collectively called the “Contracts”); and

to the extent that the same are in effect as of the date hereof, any licenses,
permits and other written authorizations necessary for the use, operation or
ownership of the Real Property (herein collectively called the “Licenses and
Permits”); and

all plans and specifications pertaining to all existing improvements located on
the Property and (to the extent any such plans and specifications have been
prepared and are the property of Assignor) all improvements contemplated to be
constructed on the Property, including but not


--------------------------------------------------------------------------------




 

limited: to all traffic, hydrology, environmental, soils, and related studies
and reports; engineering drawings and materials; architectural renderings,
drawings, and plans and specifications;  all applications, responses, permits
and authorizations with any governmental and quasi-governmental agencies; all
other work product produced by any of Assignor’s consultants (except for
attorney-client privileged documents); and other similar work and documents
pertaining to the Property, it being understood that the intent of the parties
is that any and all non-privileged documents that pertain in any manner to the
development of the Property are being assigned to Assignee; and

the rights of Assignor (if any) to the name “the Terrace” (it being acknowledged
by Assignee that Assignor does not have exclusive rights (and in fact may have
no rights) to use such name and Assignor has not registered the same in any
manner); and

any guaranties and warranties in effect with respect to any portion of the Real
Property or the Personal Property as of the date hereof (any transfer fees to be
paid by Assignor); and

any architectural and engineering drawings and plans which are the property of
Assignor pertaining to any tenant improvements.

2.             Release and Authorization to Work with Assignee. For purpose of
effectuating the assignments to Assignee as set forth in this agreement,
Assignor hereby expressly releases any consultant, engineer, architect,
governmental or quasi-governmental agency, and related persons or entities (but
not any of Assignor’s attorneys) from any confidentiality, non-competition or
exclusive representation requirements with respect to any communication and
on-going work with Assignee, and Assignor expressly authorizes any such
consultant, engineer, architect, governmental or quasi-governmental agency, and
related persons or entities, to represent and work for or with Assignee with
respect to the continuing development of the Property.

3.             Allocation of Costs and Expenses. Assignor shall be responsible
for all costs and expenses incurred in the preparation of any Intangible
Property up to the Closing Date, and shall indemnify and hold Assignee harmless
therefrom. Assignee shall be responsible for all costs and expenses incurred in
the preparation of any Intangible Property beginning on and following the
Closing Date which have been disclosed by Assignor and expressly assumed by
Assignee, and shall indemnify and hold Assignor harmless therefrom.

4.    Miscellaneous. This Assignment and the obligations of the parties
hereunder shall survive the closing of the transaction referred to in the Sale
Agreement and shall not be merged therein, shall be binding upon and inure to
the benefit of the parties hereto, their respective legal representatives,
successors and assigns, shall be governed by and construed in accordance with
the laws of the State of Texas applicable to agreements made and to be wholly
performed within said State and may not be modified or amended in any manner
other than by a written agreement signed by the party to be charged therewith.

5.    Severability. If any term or provision of this Assignment or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Assignment or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be


--------------------------------------------------------------------------------




 

affected thereby, and each term and provision of this Assignment shall be valid
and enforced to the fullest extent permitted by law.

6.    Counterparts. This Assignment may be executed in counterparts, each of
which shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
first set forth hereinabove.

 

                     , Ltd.


--------------------------------------------------------------------------------




 

EXHIBIT A
(to Assignment of Intangible Property)

List of Contracts
(service, supply, maintenance, utility and commission agreements,
and all equipment leases, and guaranties and warranties, if any)

 


--------------------------------------------------------------------------------


 

EXHIBIT I

FORM OF NOTICE TO TENANTS

NOTICE OF SALE

(To Tenants, Regarding Assignment and Assumption of Space Leases)

 

TO:

[name of tenant]
[address]

 

[DATE]

RE: Notice of Change of Ownership of TERRACE                      , City of
Austin, Travis County, Texas (the “Property”).

To Whom It May Concern:

You are hereby notified that [insert name of respective
owner]:                      (“Seller”), the current owner of the above
referenced Property and the current owner of the landlord’s interest in your
lease in the Property, has sold the Property to Harvard Property Trust, LLC
(“New Owner”), as of the above date. In connection with such sale, Seller has
assigned and transferred its interest in your lease and your security deposit
thereunder in the amount of $                      (the “Security Deposit”) to
New Owner, and New Owner has assumed and agreed to perform all of the landlord’s
obligations under your lease (including any obligations set forth in your lease
or under applicable law to repay or account for the Security Deposit) from and
after such date. New Owner acknowledges that New Owner has received and is
responsible for the Security Deposit.

Accordingly, (a) all your obligations under the lease from and after the date
hereof, including your obligation to pay rent, shall be performable to and for
the benefit of New Owner, its successors and assigns, and (b) all the
obligations of the landlord under the lease, including any obligations
thereunder or under applicable law to repay or account for the Security Deposit,
shall be the binding obligation of New Owner and its successors and assigns.
Unless and until you are otherwise notified in writing by New Owner, the address
of New Owner for all purposes under your lease is:

ClayDesta, L.P., will continue to manage your building and there should be no
significant changes in the day-to-day operation of the Property.

[Name of Purchaser] Harvard Property Trust, LLC


--------------------------------------------------------------------------------




 

[NAME OF PROPERTY OWNER]

 

New Owner acknowledges and accepts the matters state above.

 

[PURCHASER / ASSIGNEE:]

                     , LP

     By:

            By:


--------------------------------------------------------------------------------




 

EXHIBIT J

FORM OF SELLER’S NON-FOREIGN CERTIFICATE
(Separate for each Seller)

NON-FOREIGN CERTIFICATE

Section 1445 of the Internal Revenue Code provides that a transferee of a United
States real property interest must withhold tax if the transferor is a foreign
person. For U.S. tax purposes (including Section 1445), the owner of a
disregarded entity (which has legal title to a U.S. real property interest under
local law) will be the transferor of the property and not the disregarded
entity. To inform [Purchaser]                      , a Texas limited partnership
(the “Transferee”) that withholding of tax is not required upon the disposition
of a United States real property interest by                       (the
“Seller”), the undersigned hereby certifies the following on behalf of Seller:

1.    Seller is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations); and

2.    Seller is not a disregarded entity as defined in
Section 1.1445-2(b)(2)(iii) of the Income Tax Regulations issued under the
Internal Revenue Code.

3.    Seller’s U.S. employer tax identification number is                     ;
and

Seller’s office address is ___________________________________________

__________________________________________.

Seller understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

The undersigned declares that the undersigned has examined this certification
and to the best of the undersigned’s knowledge and belief it is true, correct
and complete, and the undersigned further declares that such party has authority
to sign this document on behalf of Seller.


--------------------------------------------------------------------------------




 

Certified, sworn to and subscribed before me this      day of
                     , 2006.

 

 

 

 

 

Notary Public

 

 

 

My Commission Expires:

 

 

 

 

 

(NOTARIAL SEAL)

 

 


--------------------------------------------------------------------------------




 

EXHIBIT K

LIST OF PENDING LITIGATION

Desta Five Partnership, Ltd., vs. Kone, Inc., Cause No. 403947, 201st Judicial
District, Travis County, Texas.


--------------------------------------------------------------------------------




 

EXHIBIT L

MEMORANDUM OF AGREEMENT

This Memorandum of Agreement is entered into by and between Desta Five
Partnership, Ltd. (“Desta”) and Harvard Property Trust, LLC (“Harvard”),
pursuant to that certain Purchase and Sale Agreement dated May     , 2006, and
is as follows:

Desta commissioned the creation of the Phoenix IV Sculpture which was erected on
Lot 1, Block E, The Terrace, Section Six, City of Austin, Travis County (the
“Property”), near the northeast corner of the intersection of Via Fortuna Drive
and Tuscan Terrace.

Desta conveyed the Property to Harvard by Special Warranty Deed dated
                     , 2006.

Harvard hereby covenants and agrees that Harvard, its successors and assigns
shall not remove all or any part of the Phoenix IV sculpture from its location
on the Property prior to                      , 2031.

Harvard further agrees such agreement is hereby imposed as a covenant on the
Property. Harvard may remove such Sculpture if damaged and not susceptible to
repair upon the payment of costs deemed reasonable by Harvard.

Executed by the undersigned effective as of                      , 2006.

Desta Five Partnership, Ltd.

 

By:

Desta Five Development Corp.

 

 

By:

 

 

 

 

L. Paul Latham

 

 

 

President

 

 

 

 

 

Harvard Property Trust, LLC

 

By:

 

 

 

President

 

[ATTACH NOTARY ACKNOWLEDGMENT]

 


--------------------------------------------------------------------------------


 

EXHIBIT M

COMMISSION AGREEMENTS

 

Suite

 

Tenant (per rent roll)

 

Broker

 

Agreement Status

 

 

 

 

 

 

 

Terrace I

 

 

 

 

 

 

 

 

 

 

 

100

 

American Academy of Nurse Practitioners

 

Quick & Co.

 

Signed Agreement will be provided

130

 

Porter Rogers Dahlman

 

Unknown

 

Lease renewed at least once w/o commission

135

 

Terrace Fitness Center

 

None

 

N/A

150

 

Trellis Services

 

Unknown

 

Lease renewed at least once w/o commission

200

 

The CIT Group

 

Unknown

 

Lease renewed at least once w/o commission

210

 

Terrace Maint Office

 

None

 

N/A

215

 

AccuMed Home Health

 

None

 

N/A

220

 

WMA Ferrill & Zielinski

 

Capital Leasing

 

Signed Agreement will be provided

240

 

National Bankcard

 

None

 

N/A

260

 

CWA

 

Jackson & Cooksey

 

Partially executed agreement will be provided

300

 

McCall & Ritchie

 

None

 

N/A

330

 

Cornerstone Mortgage

 

Unknown

 

Lease renewed at least once w/o commission

320

 

Kronos Inc.

 

Trammell Crow

 

Signed Agreement will be provided

340

 

CARad Inc.

 

None

 

N/A

360

 

Swartz & Brough

 

None

 

N/A

400

 

Mann Eye Institute

 

Unknown

 

Lease renewed at least once w/o commission

410

 

Jenesta Sturrup

 

Unknown

 

Lease renewed at least once w/o commission

420

 

Provident Life

 

Trammell Crow

 

Signed Agreement will be provided

430

 

Philadelphia Insurance

 

Trammell Crow

 

Signed Agreement will be provided

450

 

ARC Systems

 

Herron & Williams

 

Partially executed agreement will be provided

roof

 

Voicestream (T-Mobile)

 

None

 

N/A

 

 

 

 

 

 

 

Terrace II

 

 

 

 

 

 

 

 

 

 

 

100

 

Colliers Oxford

 

None

 

N/A

200

 

Authoria, Inc.

 

CRESA

 

Signed Agreement will be provided

300

 

Newgistics, Inc.

 

None

 

N/A

301

 

Fluent, Inc.

 

CB Richard Ellis

 

Signed Agreement will be provided

400

 

Tejas (Westech)

 

None

 

N/A

500

 

Sigmatel

 

None

 

N/A

roof

 

Sprint PCS

 

None

 

N/A

roof

 

Verizon Wireless

 

None

 

N/A

 


--------------------------------------------------------------------------------




 

Terrace V

 

 

 

 

 

 

 

 

 

 

 

100

 

Cirrus Logic, Inc.

 

NAI Commercial

 

Signed Agreement will be provided

 

 

 

 

 

 

 

Terrace VII

 

 

 

 

 

 

 

 

 

 

 

100

 

Vinson & Elkins

 

Trammell Crow

 

Signed Agreement will be provided

400

 

Facility Insurance Corp.

 

Hill Partners

 

Partially executed agreement will be provided

450

 

North Star Consultants

 

None

 

N/A

500

 

Gjerset & Lorenz

 

CB Richard Ellis

 

Partially executed agreement will be provided

501

 

Texas Legal Protection

 

None

 

N/A

525

 

ClayDesta, L.P.

 

None

 

N/A

550

 

Bank of America

 

Trammell Crow

 

Signed Agreement will be provided

600

 

Sheshunoff Management

 

Staubach Company

 

Signed Agreement will be provided

650

 

Morgan Keegan

 

Trammell Crow

 

Signed Agreement will be provided

675

 

Matinee Media

 

None

 

N/A

roof

 

Bank of America

 

None

 

N/A

roof

 

Cingular

 

None

 

N/A

roof

 

Nextel Communications

 

None

 

N/A

 


--------------------------------------------------------------------------------




 

EXHIBIT N

MANAGEMENT AGREEMENT

[To be attached by Amendment]


--------------------------------------------------------------------------------




 

EXHIBIT O

DEVELOPMENT AGREEMENT

[To be attached by Amendment]


--------------------------------------------------------------------------------




 

EXHIBIT P

PROMISSORY NOTE

[To be attached by Amendment]


--------------------------------------------------------------------------------




 

EXHIBIT Q

DEED OF TRUST

[To be attached by Amendment]

 


--------------------------------------------------------------------------------